 

 

THIS INSTRUMENT CONTAINS INDEMNIFICATION PROVISIONS LIMITING LENDER'S LIABILITY
FOR NEGLIGENCE

 

NOTICE OF CONFIDENTIALITY RIGHTS: If you are a natural person, you may remove or
strike any or all of the following information from any instrument that
transfers an interest in real property before it is filed for record in the
public records:

YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING, AND ASSIGNMENT OF LEASES AND
RENTS

This Deed of Trust, Security Agreement, Fixture Filing and Assignment of Leases
and Rents (this "Deed of Trust") is executed as of February _10_, 2010, by
WESTWAY TERMINAL COMPANY LLC, a Delaware limited liability company ("Grantor"),
whose address for notice hereunder is 365 Canal Street, Suite 2900, New Orleans,
LA 70130, to Jack Smith, Trustee ("Trustee"), whose address is 707 Travis, 12th
Floor
Houston, TX  77002, for the benefit of JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders, a national banking association
("Beneficiary"), whose address for notice is 10 South Dearborn, 7th Floor,
Chicago, IL 60603.

WHEREAS

, Grantor is the owner of certain Realty (as defined below);



WHEREAS

, the Grantor will derive substantial direct and indirect economic and other
benefits under that certain Credit Agreement, dated effective as of November 16,
2009 (as amended, modified, supplemented or restated from time to time, the
"Credit Agreement"), among the Westway Group, Inc. ("Borrower"), on the one
hand, and Beneficiary (as Administrative Agent and Syndication Agent for
Lenders) and Lenders, on the other hand;



WHEREAS

, among other conditions precedent, it is a condition precedent to the making of
the loans and the extensions of credit under the Credit Agreement that the
Grantor execute this Deed of Trust in order to, among other things, grant to
Beneficiary a first deed of trust lien on Grantor's fee estate in the Realty and
certain other property of Grantor, as more particularly set forth herein;



NOW, THEREFORE

, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Grantor, Beneficiary, and the Trustee hereby agree as
follows:






DEFINITIONS

Definitions

. As used herein, the following terms shall have the following meanings:



"Governmental Requirement

": Shall be as defined in the Credit Agreement.



"Indemnitee": Shall be as defined in the Credit Agreement, but shall, for the
purposes of this Deed of Trust, expressly and additionally include the Trustee.

"Indebtedness": The sum of all  all principal, interest and other amounts due
under or secured by the Loan Documents,  all principal, interest, and other
amounts which may hereafter be loaned by Lenders, their successors or assigns,
to or for the benefit of Borrower or the other Loan Parties, when evidenced by a
promissory note or other instrument which, by its terms, is secured hereby, and
 all other indebtedness, obligations and liabilities now or hereafter existing
of any kind of the Loan Parties to Lenders under documents which provide,
directly or indirectly, that they are intended to be secured by this Deed of
Trust.

"Land": The real estate or interest therein described in Exhibit A attached
hereto, and where the context permits or requires, all Improvements and
Fixtures, and all rights, titles and interests appurtenant thereto.

"Loan Documents": Shall have the meaning ascribed to such term in the Credit
Agreement.

"Mortgaged Property": All estate, right, title, interest, claim and demand
whatsoever which Grantor now has or hereafter acquires, either in law or in
equity, in possession or expectancy, of, in and to:  the Realty,  all buildings,
structures and other improvements, now or at any time situated, placed or
constructed upon the Land (the "Improvements"),  all materials, supplies,
appliances, equipment (as such term is defined in the UCC), apparatus and other
items of personal property now owned or hereafter attached to, installed in or
used in connection with any of the Improvements or the Land, and water, gas,
electrical, storm and sanitary sewer facilities and all other utilities whether
or not situated in easements (the "Fixtures"),  all goods, inventory, accounts,
general intangibles, software, instruments, letters of credit, letter of credit
rights, deposit accounts, documents, chattel paper and supporting obligations,
as each such term is presently or hereafter defined in the UCC, and all other
personal property of any kind or character, now or hereafter affixed to, placed
upon, used in connection with, arising from or otherwise related to the Land and
Improvements or which may be used in or relating to the planning, development,
financing or operation of the Mortgaged Property, including, without limitation,
furniture, furnishings, equipment, machinery, money, insurance proceeds,
accounts, contract rights, software, trademarks, goodwill, promissory notes,
electronic and tangible chattel paper, payment intangibles, documents, trade
names, licenses and/or franchise agreements, rights of Grantor under leases of
Fixtures or other personal property or equipment, inventory, all refundable,
returnable or reimbursable fees, deposits or other funds or evidences of credit
or indebtedness deposited by or on behalf of Grantor with any governmental
authorities, boards, corporations, providers of utility services, public or
private, including specifically, but without limitation, all refundable,
returnable or reimbursable tap fees, utility deposits, commitment fees and
development costs, and commercial tort claims arising from the development,
construction, use, occupancy, operation, maintenance, enjoyment, acquisition or
ownership of the Mortgaged Property (the "Personalty"),  all reserves, escrows
or impounds required under the Credit Agreement and all deposit accounts
(including accounts holding security deposits) maintained by Grantor with
respect to the Mortgaged Property,  all plans, specifications, shop drawings and
other technical descriptions prepared for construction, repair or alteration of
the Improvements, and all amendments and modifications thereof (the "Plans"),
 all leases, subleases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) which grant a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits (the "Leases"),
 all of the rents, revenues, income, proceeds, profits, security and other types
of deposits, lease cancellation payments and other benefits paid or payable by
parties to the Leases other than Grantor for using, leasing, licensing,
possessing, operating from, residing in, selling, terminating the occupancy of
or otherwise enjoying the Mortgaged Property (the "Rents"),  all other
agreements, such as construction contracts, architects' agreements, engineers'
contracts, utility contracts, maintenance agreements, management agreements,
service contracts, permits, licenses, certificates and entitlements in any way
relating to the development, construction, use, occupancy, operation,
maintenance, enjoyment, acquisition or ownership of the Mortgaged Property (the
"Property Agreements"),  all rights, privileges, tenements, hereditaments,
rights of way, easements, appendages and appurtenances appertaining to the
foregoing, and all right, title and interest, if any, of Grantor in and to any
streets, ways, alleys, strips or gores of land adjoining the Land or any part
thereof,  all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof,  all insurance policies (regardless of
whether required by Beneficiary), unearned premiums therefor and proceeds from
such policies covering any of the above property now or hereafter acquired by
Grantor, and   any awards, remunerations, reimbursements, settlements or
compensation heretofore made or hereafter to be made by any governmental
authority pertaining to the Realty, Improvements, Fixtures or Personalty. As
used in this Deed of Trust, the term "Mortgaged Property" shall mean all or,
where the context permits or requires, any portion of the above or any interest
therein, wherever located. Notwithstanding anything herein to the contrary, in
no event shall the Mortgaged Property include, and Grantor shall not be deemed
to have granted a security interest in, any of Grantor's right, title or
interest (a) in any contracts, instruments, licenses or other agreements, as to
which the grant of a security interest therein would (i) constitute a violation
of a valid and enforceable restriction in favor of a third party on such grant,
unless and until any required consents shall have been obtained or (ii) give any
other party to such contract, instrument, license or other agreement the right
to terminate its obligations thereunder in any asset, or (b) the granting of a
security interest in which would be void, voidable or illegal under any
applicable Governmental Requirement, that would result in, or permit the
termination of the right, title or interest of Grantor in or to such asset;
provided that any of the foregoing exclusions set forth in clause (a) or (b)
above shall not apply if (x) such prohibition has been waived or such other
party has otherwise consented to the creation hereunder of a security interest
in such asset or (y) such prohibition would be rendered ineffective pursuant to
Section 9-406, 9-407 or 9-408 of Article 9 of the UCC or any other Governmental
Requirement; and provided further that immediately upon the ineffectiveness,
lapse or termination of any such provision, Grantor shall be deemed to have
granted a security interest in all its rights, title and interests in and to
such contract or agreement.

"Obligations": All of the agreements, covenants, conditions, warranties,
representations and other obligations (other than to repay the Indebtedness)
made or undertaken by the Loan Parties or any other person or entity to
Beneficiary, Lenders, Trustee or others as set forth in the Loan Documents.

Organizational Documents

: Grantor's present or subsequently effective articles or certificate of
incorporation, articles or certificate or organization or formation, bylaws,
regulations, or partnership, limited partnership, limited liability company,
joint venture, trust or other form of business association agreement, as the
case may be.



"Permitted Encumbrances": Shall mean Excepted Liens (as that term is defined in
the Credit Agreement).

"Proceeds": So much of the proceeds of insurance or condemnation awards as
remains after payment of all expenses, costs, and taxes, including reasonable
attorney's fees and extraordinary expenses, incurred in obtaining such proceeds
or award; provided, however, that this term does not include proceeds from
business interruption insurance.

"Realty" means (a) all of the fee interests, easements, rights-of-way,
servitudes, and other interests in and to the Land, (b) all present and future
real property acquired for use in connection with such properties, and (c) all
present and future tenements, hereditaments, privileges, easements, franchises,
rights, appendages, and appurtenances belonging or in any way appertaining to
any and all such properties.

"UCC": The Uniform Commercial Code as enacted and in effect in the state where
the Land is located (and as it may from time to time be amended); provided that,
to the extent that the UCC is used to define any term herein or in any other
Loan Documents and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern; provided further, however, that if, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, any security interest herein granted
is governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the state where the Land is located, the term "UCC"
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for the purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

All initially capitalized, undefined terms used in this Deed of Trust shall have
the meanings ascribed to such terms in the Credit Agreement.


GRANT

Grant

. To secure the full and timely payment of the Indebtedness and the full and
timely performance of the Obligations, Grantor GRANTS, BARGAINS, SELLS and
CONVEYS to Trustee the Mortgaged Property, subject, however, to the Permitted
Encumbrances;



TO HAVE AND TO HOLD, IN TRUST, WITH POWER OF SALE

, and Grantor does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND the title to the Mortgaged Property unto Trustee; provided,
however, that if the Loan Parties shall pay (or cause to be paid) the
Indebtedness and shall perform and discharge (or cause to be performed and
discharged) the Obligations, then in that case only (and subject to the
limitations contained in this Deed of Trust), the liens, security interests,
estates and rights granted by this Deed of Trust shall terminate and be released
by Beneficiary at Grantor's expense; otherwise same shall remain in full force
and effect. A certificate or statement from Beneficiary confirming that the
Indebtedness has not been paid in full or that the Obligations have not been
fully performed and discharged shall be sufficient evidence thereof for the
purposes of reliance by third parties on that fact.




WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to, and agrees with, Beneficiary as
follows:

Organization and Power

. Grantor has all requisite power and all governmental certificates of
authority, licenses, permits, qualifications and documentation to own, lease and
operate its properties and to carry on its business as now being, and as
proposed to be, conducted.



Validity and Enforceability of Loan Documents. The execution, delivery and
performance by Grantor of the Loan Documents to which it is a party: (a) are
within the powers of Grantor and have been duly authorized by Grantor (and all
requisite actions for such authorization have been taken); (b) have received all
(if any) requisite prior governmental approval in order to be legally binding
and enforceable against Grantor in accordance with the terms thereof; and
(c) will not violate, be in conflict with, result in a breach of or constitute
(with due notice or lapse of time, or both) a default under, any Organizational
Documents or any Governmental Requirement or result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of Grantor's property or assets, except as contemplated by the provisions of the
Loan Documents. The Loan Documents to which Grantor is a party constitute the
legal, valid and binding obligations of Grantor enforceable in accordance with
their respective terms.

Information

. Grantor has fully disclosed to Beneficiary all known facts material to

the Mortgaged Property. All financial statements and other information, reports,
papers and data given to Beneficiary with respect to Borrower or other Loan
Parties, or the Mortgaged Property, are accurate, complete and correct in all
material respects and do not omit any fact, the inclusion of which is necessary
to prevent the facts contained therein from being materially misleading. All
such financial statements fairly present the financial condition and results of
operations of such applicable person or the other subject of such financial
statements, and since the date thereof there has been no material adverse change
in such financial condition or operatio

n.



Litigation

. There are no actions, suits or proceedings pending, or to the knowledge of
Grantor threatened, against or affecting the Mortgaged Property, or involving
the validity or enforceability of this Deed of Trust or any of the other Loan
Documents or the priority of the liens and security interests created by the
Loan Documents that individually or in the aggregate, if resolved adversely to
Grantor, would reasonably be expected to result in a Material Adverse Effect,
and no event has occurred which will violate, be in conflict with, result in the
breach of, or constitute (with due notice or lapse of time, or both) a material
default under, any Organizational Document or any Governmental Requirement or
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of Grantor's property other than the liens and
security interests created by the Loan Documents.



Use of Loan Proceeds. No part of the proceeds from the Loans evidenced by the
Loan Documents will be used for the purposes (whether immediate, incidental or
ultimate) of "purchasing" or "carrying" any "margin stock", as such terms are
defined in Regulation U (12 CFR part 221) of the Board of Governors of the
Federal Reserve System, or for the purpose of reducing or retiring any
indebtedness which was originally incurred for such purpose.

Title to Mortgaged Property and Lien of This Instrument

. Grantor owns the Mortgaged Property free and clear of any liens, claims or
interests, except the Permitted Encumbrances, and has rights and the power to
transfer each item of the Mortgaged Property. This Deed of Trust creates valid,
enforceable first priority liens and security interests against the Mortgaged
Property. Where any of the Mortgaged Property is in the possession of a third
party, Grantor will join with Beneficiary in notifying the third party of
Beneficiary's security interest and obtaining an acknowledgment from the third
party that it is holding such Mortgaged Property for the benefit of Beneficiary.
Grantor will cooperate with Beneficiary in obtaining control (for lien
perfection purposes under the UCC) with respect to any Mortgaged Property
consisting of deposit accounts, letter of credit rights or electronic chattel
paper.



First Lien Status

. Grantor shall preserve and protect the first lien and security interest status
of this Deed of Trust and the other Loan Documents. If any lien or security
interest other than the Permitted Encumbrances is asserted against the Mortgaged
Property, Grantor shall promptly, and at its expense,  give Beneficiary a
detailed written notice of such lien or security interest (including origin,
amount and other terms), and  pay the underlying claim in full or take such
other action so as to cause it to be released or contest the same in compliance
with the requirements of the Credit Agreement (including the requirement of
providing a bond or other security satisfactory to Beneficiary).



No Other Liens

. Grantor will not, without the prior written consent of the Beneficiary,
create, place or permit to be created or placed, or through any act or failure
to act, acquiesce in the placing of, or allow to remain, any deed of trust,
mortgage, voluntary or involuntary lien, whether statutory, constitutional or
contractual, security interest, encumbrance or charge, or conditional sale or
other title retention document, against or covering the Mortgaged Property, or
any part thereof, other than the Permitted Encumbrances and liens and security
interests on the Mortgaged Property to the extent such liens and security
interests are permitted by the other Loan Documents, and should any of the
foregoing become attached hereafter in any manner to any part of the Mortgaged
Property without the prior written consent of the Beneficiary, Grantor will
cause the same to be promptly discharged and released. Grantor will own all
parts of the Mortgaged Property, subject to Permitted Encumbrances, and will not
acquire any fixtures, equipment or other property forming a part of the
Mortgaged Property pursuant to a lease, license, security agreement or similar
agreement, whereby any party has or may obtain the right to repossess or remove
same, without the prior written consent of the Beneficiary.



Payment and Performance

. Grantor shall fully pay and perform the Obligations in the Loan Documents to
which Grantor is a party in full as and when they are required to be performed.



Taxes and Other Impositions

. Grantor, and each constituent member of Grantor, have filed all federal,
state, county, municipal and city income and other tax returns required to have
been filed by such person and have paid all taxes which have become due pursuant
to such returns or pursuant to any assessments received by them, and Grantor
knows of no basis for any additional assessment in respect of any such taxes. In
addition, Grantor has paid in full all sums owing or claimed for labor,
material, supplies, personal property (whether or not forming a Fixture
hereunder) and services of every kind and character used, furnished or installed
in or on the Mortgaged Property. Grantor will pay, or cause to be paid, all
taxes, assessments and other charges or levies imposed upon or against or with
respect to the Mortgaged Property or the ownership, use, occupancy or enjoyment
of any portion thereof, or any utility service thereto, before the same become
delinquent, including but not limited to all ad valorem taxes assessed against
the Mortgaged Property or any part thereof, and shall deliver promptly to the
Beneficiary such evidence of the payment thereof as the Beneficiary may
reasonably require. The Grantor may, after notifying the Beneficiary, and at the
Grantor's expense, in good faith contest any such taxes, assessments, other
charges or levies or utility and other charges and, in the event of any such
contest, may permit the taxes, assessments or other charges so contested to
remain unpaid during the period of such contest and any appeal therefrom.
Pending such contest, Grantor shall not be deemed in default hereunder because
of such nonpayment if, prior to delinquency of the asserted tax or assessment,
Grantor deposits with the Beneficiary an amount equal to at least 110% of the
tax or assessment being contested by Grantor plus a reasonable additional sum to
pay all costs, interest and penalties which may be imposed or incurred in
connection therewith, conditioned that such tax or assessment, with interest,
cost and penalties, be paid as herein stipulated, and if Grantor is diligently
and in good faith contesting the validity, amount, or application of the
asserted tax or assessment, and if Grantor promptly pays any amount adjudged by
a court of competent jurisdiction to be due, with all costs, penalties and
interest thereon, on or before the date such judgment becomes final; and
provided, further, that in any event, the tax, assessment, penalties, interest
and costs shall be paid prior to the date on which any writ or order is issued
under which the Mortgaged Property may be sold in satisfaction thereof.



Insurance

. Subject to the Credit Agreement, Grantor will keep the Mortgaged Property
insured as is customary for similarly situated property and, in any event, as
reasonably required by Beneficiary. Grantor further agrees that Grantor will
deliver to the Beneficiary the original policies evidencing such insurance and
any additional insurance which shall be taken out upon any part of the Mortgaged
Property and, upon request by Beneficiary, receipts evidencing the payment of
all premiums, and will deliver certificates evidencing renewals of all such
policies of insurance to the Beneficiary at least 15 days before any such
insurance shall expire in and to such policies then in force concerning the
Mortgaged Property.



Condemnation

. Grantor shall notify the Beneficiary as provided herein of any threatened or
pending proceeding for condemnation affecting the Mortgaged Property or arising
out of damage to the Mortgaged Property, and Grantor shall, at Grantor's
expense, diligently prosecute any such proceedings. The Beneficiary shall have
the right (but not the obligation) to participate in any such proceeding and to
be represented by counsel of its own choice, such participation and legal
representation to be at the Beneficiary's expense.



Damage, Destruction, and Condemnation; Use of Proceeds

.



Condemnation Awards

. Grantor assigns all awards and compensation for any condemnation or other
taking, or any purchase in lieu thereof, to Beneficiary and authorizes
Beneficiary to collect and receive such awards and compensation and to give
proper receipts and acquittances therefor, subject to the terms of the Credit
Agreement.



Insurance Proceeds

. Subject to the terms of the Credit Agreement, Grantor assigns to Beneficiary
all Proceeds of any insurance policies insuring against loss or damage to the
Mortgaged Property, and Grantor authorizes Beneficiary to collect and receive
such Proceeds and authorizes and directs the issuer of each of such insurance
policies to make payment for all such losses directly to Beneficiary, instead of
to Grantor and Beneficiary jointly, subject to the terms of the Credit
Agreement.



Casualty Events

. Within ten (10) days of its occurrence, the Grantor shall notify the
Beneficiary of any Casualty Event. If, as a result of any Casualty Event, the
Mortgaged Property, or any part of the Mortgaged Property, is damaged or
destroyed, or the Mortgaged Property, or any part of the Mortgaged Property,
shall be condemned or acquired for public use and the Proceeds as a result of
such a Casualty Event exceed $250,000, the Grantor shall, within thirty (30)
days after receiving actual notice of such damage, and written notice of the
amount of insurance Proceeds or condemnation Proceeds, as the case may be,
available to Grantor for repair and restoration of the damage or destruction,
destruction or condemnation and, after written notice to the Beneficiary, elect
to follow one of the two courses of action described below:



Alternative A: Repair and Restoration. If the Mortgaged Property can be repaired
or restored to substantially the same condition as existed prior to the event
causing such damage or destruction, or the effect of the combination can be
relieved so that the status of the Mortgaged Property will be restored to
substantially the same status as existed prior to the event causing such
condemnation, without, in either case, jeopardizing repayment of the principal
of and interest on the Indebtedness, and Grantor elects to repair and restore
the Mortgaged Property, the Proceeds will be deposited with the Beneficiary and
held in a special escrow account of the Beneficiary to be applied to repair,
replace, or improve the Mortgaged Property. Proceeds held in such escrow account
held by the Beneficiary shall be disbursed by the Beneficiary for the repair,
replacement, or improvement of the Mortgaged Property upon receipt by the
Beneficiary from the Grantor of (A) an architect's certificate with each draw
submitted by Grantor stating that the repairs, replacements, or improvements
completed through the date of such draw are practical and necessary, have been
completed in accordance with plans and specifications previously provided to the
Beneficiary, and that such repairs, replacements, or improvements comply with
all applicable statutes, codes, and regulations; (B) a certificate stating that
sufficient moneys are available to cause such repair, restoration, replacements,
or improvements; (C) requisitions and certificates from the Grantor in the form
reasonably acceptable to the Beneficiary; (D) applicable lien waivers; and (E)
an endorsement to the title insurance policy insuring the continued priority of
the lien of this Mortgage. The Beneficiary shall retain ten percent (10%) of the
requested disbursements to be disbursed upon final completion of the repairs,
replacements, or improvements as certified by an independent architect and
receipt of waivers of liens and an endorsement to the title policy for the
Mortgaged Property insuring the continued priority of the lien of this Mortgage.
If at any time during the restoration, the Proceeds are less than the estimated
cost to repair the Mortgaged Property, the Grantor shall pay an amount equal to
the shortfall. The Grantor may rely upon the advice of architects, engineers,
accountants, financial consultants, attorneys, or other experts selected by it
in the foregoing matters. Any Proceeds in excess of the amount required to
repair and restore the Mortgaged Property under this Alternative A, at the
direction of the Grantor, shall either be used to prepay the Indebtedness or
disbursed to the Grantor.

Alternative B: Prepayment of Indebtedness

. The Grantor shall apply, or cause to be applied, the Proceeds relating to such
Casualty Event to prepay the Indebtedness.



If, in accordance with this Section, the Grantor elects to repair, restore, or
replace the Mortgaged Property and the Proceeds are insufficient to pay in full
the cost of any repair, restoration, modification, or improvement, the Grantor
will nonetheless complete the work and will pay any costs in excess of the
amount of the Proceeds held by the Beneficiary, and, upon the request of
Beneficiary, will deposit with Beneficiary amounts sufficient to cover the full
amount of such shortfall. The Grantor agrees that if by any reason any of such
insufficiency of the Proceeds, the Grantor shall make any payment pursuant to
the provisions of this Section, the Grantor shall not be entitled to any
reimbursement therefor from the Beneficiary, nor shall the Grantor be entitled
to any diminution of the amounts payable under the Indebtedness.

Compliance with Governmental Requirements

. The Mortgaged Property and the use, operation and maintenance thereof and all
activities thereon do and shall at all times comply with all applicable
Governmental Requirements in all material respects. The Mortgaged Property is
not, and shall not be, dependent on any other property or premises or any
interest therein other than the Mortgaged Property to fulfill any requirement of
any Governmental Requirement. Grantor shall not, by act or omission, permit any
building or other improvement not subject to the lien of this Mortgage to rely
on the Mortgaged Property or any interest therein to fulfill any requirement of
any Governmental Requirement. To Grantor's knowledge, no part of the Mortgaged
Property constitutes a nonconforming use under any zoning law or similar law or
ordinance. Grantor has obtained and shall preserve in force all requisite
zoning, utility, building, health and operating permits from the governmental
authorities having jurisdiction over the Mortgaged Property. If Grantor receives
a notice or claim from any person that the Mortgaged Property, or any use,
activity, operation or maintenance thereof or thereon, is not in compliance with
any Governmental Requirement, Grantor will promptly furnish a copy of such
notice or claim to the Beneficiary. Grantor has received no notice and has no
knowledge of any such noncompliance.



Maintenance and Repair. Grantor will keep the Mortgaged Property in good working
order, repair, and condition (reasonable wear and tear excepted), causing all
necessary repairs, renewals, replacements, additions and improvements to be
promptly made, and will not allow any of the Mortgaged Property to be misused,
abused or wasted or to deteriorate. Notwithstanding the foregoing, Grantor will
not, without the prior written consent of the Beneficiary, which consent shall
not be unreasonably withheld make any structural alteration to the Mortgaged
Property or any other alteration thereto that impairs the value thereof.

Operation of Mortgaged Property

. Grantor will operate the Mortgaged Property in a good and workmanlike manner
and in accordance with all Governmental Requirements in all material respects
and will pay all fees or charges of any kind in connection therewith. Grantor
will keep the Mortgaged Property occupied so as not to impair the insurance
carried thereon. Grantor will not use or occupy or conduct any activity on, or
allow the use or occupancy of or the conduct of any activity on, the Mortgaged
Property in any manner that violates any Governmental Requirement in any
material respect or that constitutes a public or private nuisance or that makes
void, voidable or cancelable, any insurance then in force with respect thereto.
Grantor will not initiate or permit any zoning reclassification of the Mortgaged
Property or seek any variance under existing zoning ordinances applicable to the
Mortgaged Property or use or permit the use of the Mortgaged Property in such a
manner that would result in such use becoming a nonconforming use under
applicable zoning ordinances or any other Governmental Requirement without the
prior written consent of the Beneficiary, which consent shall not be
unreasonably withheld. With the exception of the Permitted Encumbrances, Grantor
will not impose any easement, restrictive covenant or encumbrance upon the
Mortgaged Property, execute or file any subdivision plat or condominium
declaration affecting the Mortgaged Property without the prior written consent
of the Beneficiary. Grantor will preserve, protect, renew, extend and retain all
material rights and privileges granted for or applicable to the Mortgaged
Property. Without the prior written consent of the Beneficiary, there shall be
no drilling or exploration for or extraction, removal or production of any
mineral, hydrocarbon, gas, natural element, compound or substance (including
sand and gravel) from the surface or subsurface of the Land regardless of the
depth thereof or the method of mining or extraction thereof. Grantor will cause
all debts and liabilities of any character (including without limitation all
lawful and valid debts and liabilities for labor, material and equipment and all
debts and charges for utilities servicing the Mortgaged Property) incurred in
the maintenance, operation and development of the Mortgaged Property to be
promptly paid.



Status of Grantor; Suits and Claims; Loan Documents

. Grantor is and will continue to be (i) duly organized, validly existing and in
good standing under the laws of its state of organization, (ii) authorized to do
business in, and in good standing in, each state in which the Mortgaged Property
is located, and (iii) possessed of all requisite power and authority to carry on
its business and to own and operate the Mortgaged Property. Each Loan Document
executed by Grantor has been duly authorized, executed and delivered by Grantor,
and the obligations thereunder and the performance thereof by Grantor in
accordance with their terms are and will continue to be within Grantor's power
and authority (without the necessity of joinder or consent of any other person),
are not and will not be in contravention of any Governmental Requirement to
which Grantor or the Mortgaged Property is subject, and do not and will not
result in the creation of any encumbrance against any assets or properties of
Grantor, or any other person liable, directly or indirectly, for any of the
Indebtedness, except as expressly contemplated by the Loan Documents. There is
no suit, action, claim, investigation, inquiry, proceeding or demand pending
(or, to Grantor's knowledge, threatened) that affects the Mortgaged Property
(including, without limitation, any that challenges or otherwise pertains to
Grantor's title to the Mortgaged Property) or the validity, enforceability or
priority of any of the Loan Documents. There is no judicial or administrative
action, suit or proceeding pending (or, to Grantor's knowledge, threatened)
against Grantor, except as has been disclosed in writing to the Beneficiary in
connection with the debt evidenced by the Indebtedness. The Loan Documents
constitute legal, valid and binding obligations of Grantor enforceable in
accordance with their terms, except as the enforceability thereof may be limited
by the bankruptcy laws or any other debtor relief laws of the United States or
any state or any other competent jurisdiction and except as the availability of
certain remedies may be limited by general principles of equity. Grantor is not
a "
foreign person
" within the meaning of the Internal Revenue Code of 1986, as amended,
Sections 1445 and 7701 (i.e. Grantor is not a non-resident alien, foreign
corporation, foreign partnership, foreign trust or foreign estate as those terms
are defined therein and in any regulations promulgated thereunder). The debt
evidenced by the Indebtedness is solely for business purposes, and is not for
personal, family, household or agricultural purposes. Grantor will not cause or
permit any change to be made in its name, identity, or corporate or partnership
structure, unless Grantor shall have notified the Beneficiary of such change
prior to the effective date of such change, and shall have first taken all
action required by the Beneficiary for the purpose of further perfecting or
protecting the lien and security interest of the Beneficiary in the Mortgaged
Property.



Further Assurances

. Grantor will, promptly on request of Beneficiary, (i) correct any defect,
error or omission that may be discovered in the contents, execution or
acknowledgment of this Mortgage or any other Loan Document; (ii) execute,
acknowledge, deliver, procure and record and/or file such further documents
(including, without limitation, further deeds of trust, security agreements,
financing statements, continuation statements, and assignments of rents or
leases) and do such further acts as may be necessary or proper to carry out more
effectively the purposes of this Mortgage and the other Loan Documents, to more
fully identify and subject to the liens and security interests hereof any
property intended to be covered hereby (including specifically, but without
limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the Mortgaged Property) or as deemed advisable by Beneficiary
to protect the lien or the security interest hereunder against the rights or
interests of third persons; and (iii) provide such certificates, documents,
reports, information, affidavits and other instruments and do such further acts
as may be necessary or proper in the reasonable determination of Beneficiary to
enable Beneficiary to comply with the requirements or requests of any agency
having jurisdiction over Beneficiary or any examiners of such agencies with
respect to the indebtedness secured hereby, Grantor or the Mortgaged Property.
Grantor shall pay all costs connected with any of the foregoing, which shall be
a demand obligation owing by Grantor (which Grantor hereby promises to pay) to
Beneficiary pursuant to this Mortgage.



Fees and Expenses

. Without limitation of any other provision of this Mortgage or of any other
Loan Document, but as expressly limited by the terms of such other Loan
Documents, and to the extent not prohibited by applicable law, Grantor will pay,
and will reimburse to Beneficiary and/or Trustee on demand to the extent paid by
Beneficiary and/or Trustee: (i) all appraisal fees, filing and recording fees,
taxes, brokerage fees and commissions, abstract fees, title search or
examination fees, title policy and endorsement premiums and fees, uniform
commercial code search fees, escrow fees, reasonable attorneys' fees, architect
fees, construction consultant fees, environmental inspection fees, survey fees,
and all other out-of-pocket reasonable costs and expenses of every character
incurred by Beneficiary and/or Trustee in connection with the preparation of the
Loan Documents, the evaluation, closing and funding of the debt evidenced by the
Loan Documents, and any and all amendments and supplements to this Deed of
Trust, the Indebtedness or any other Loan Documents or any approval, consent,
waiver, release or other matter requested or required hereunder or thereunder,
or otherwise attributable or chargeable to Grantor as owner of the Mortgaged
Property; and (ii) all costs and expenses, including reasonable attorneys' fees
and expenses, incurred or expended in connection with the exercise of any right
or remedy, or the enforcement of any obligation of Grantor, hereunder or under
any other Loan Document.



Assignment and Transfer

. Grantor expressly agrees that if Grantor, without the prior written consent of
Beneficiary, which may be withheld in Beneficiary's sole discretion, sells,
exchanges, assigns or otherwise disposes of all or any portion of the Mortgaged
Property or rents or leases any of the Mortgaged Property for any period in
excess of one (1) year, other than intercompany leases with other Loan Parties
that are expressly made subordinate to the lien of this Deed of Trust,
Beneficiary shall have the right and option to declare the entire amount of the
Indebtedness immediately due and payable. Any Change in Control of Grantor shall
be deemed to be within the prohibition contained within this paragraph and shall
require the prior written consent of Beneficiary, without which the rights of
Beneficiary contained in this paragraph shall be triggered. The right and option
granted hereunder, to the extent permitted by law, shall be absolute,
irrespective of whether the sale, exchange, assignment or transfer would or
might: (i) diminish the value of the security for the Indebtedness; (ii) result
in an Event of Default hereunder; (iii) compel the Beneficiary hereof to seek
any remedies available to it, whether at law or in equity; or (iv) add or remove
the liability of any person or entity for payment or performance of the
Indebtedness or any covenant or obligation under this Deed of Trust.



Grantor to Benefit. Grantor confirms that it is an Affiliate of Borrower. In
this regard, the conveyance of the Mortgaged Property in trust to Trustee
pursuant to this Deed of Trust, and Grantor's representations, warranties and
obligations pursuant to this Deed of Trust, reasonably may be expected to
benefit, directly or indirectly, Grantor; and Grantor has determined that the
execution, delivery, and performance of this Deed of Trust is necessary and
convenient to the conduct, promotion and attainment of the business of the
Grantor and of Borrower.

Replacement of Fixtures and Personalty

. Grantor shall not, without the prior written consent of Beneficiary, permit
any of the Fixtures or Personalty to be removed at any time from the Land or
Improvements, unless the removed item is removed temporarily for maintenance and
repair or, if removed permanently, is obsolete and is replaced by an article of
equal or better suitability and value, owned by Grantor subject to the liens and
security interests of this Deed of Trust and the other Loan Documents, and free
and clear of any other lien or security interest except such as may be first
approved in writing by Beneficiary. Grantor shall not incorporate into the
Mortgaged Property any item of personalty, fixtures or other property that is
not owned by Grantor free and clear of all liens or security interests except
the liens and security interests in favor of Beneficiary created by the Loan
Documents.



Maintenance of Rights of Way, Easements and Licenses

. Grantor shall maintain all rights of way, easements, grants, privileges,
licenses, certificates, permits, entitlements, and franchises necessary for the
use of the Mortgaged Property and will not, without the prior consent of
Beneficiary, consent to any public restriction (including any zoning ordinance)
or private restriction as to the use of the Mortgaged Property. Grantor shall
comply with all restrictive covenants affecting the Mortgaged Property, and all
zoning ordinances and other public or private restrictions as to the use of the
Mortgaged Property.



Inspection

. Grantor shall permit Trustee and Beneficiary, and their agents,
representatives and employees, upon reasonable prior notice to Grantor, to
inspect the Mortgaged Property and conduct such environmental and engineering
studies as Beneficiary may require, provided that such inspections and studies
shall not materially interfere with the use and operation of the Mortgaged
Property.



Compliance with Anti-Forfeiture Laws

. Grantor will not commit any act or omission affording the federal government
or any state or local government the right of forfeiture as against the
Mortgaged Property or any part thereof or any money paid in performance of
Grantor's obligations under the Loan Documents.



Post-Closing Costs. Grantor will promptly pay to Beneficiary any administrative
fees and reimburse Beneficiary for all of Beneficiary's costs and expenses
(including without limitation reasonable attorneys' fees) associated with
reviewing and processing requests of Grantor made after the date hereof.

Performance of Leases. Grantor shall (a) duly and punctually perform and comply
with any and all representations, warranties, covenants and agreements binding
upon it under each of the Leases, (b) except in the ordinary course of business,
and exercising reasonable care of a prudent operator or manager of properties
similarly situated to the Mortgaged Property, not voluntarily terminate, cancel
or waive its rights or the obligations of any other party under any of the
Leases, (c) use commercially reasonable efforts to maintain each of the Leases
in force and effect during the full term thereof, and (d) appear in and defend
any action or proceeding arising under or in any manner connected with any of
the Leases or the representations, warranties, covenants and agreements of it or
the other party or parties thereto.

INDEMNIFICATION AND HOLD HARMLESS. GRANTOR SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS EACH INDEMNITEE FROM AND AGAINST, AND GRANTOR SHALL BE RESPONSIBLE FOR,
ANY AND ALL LIABILITIES (INCLUDING WITHOUT LIMITATION STRICT LIABILITY),
ACTIONS, DEMANDS, PENALTIES, FINES, LOSSES, COSTS OR EXPENSES (INCLUDING WITHOUT
LIMITATION REASONABLE ATTORNEYS' AND EXPERTS' FEES AND EXPENSES), SUITS, COSTS
OF ANY SETTLEMENT OR JUDGMENT, AND CLAIMS OF ANY AND EVERY KIND WHATSOEVER,
WHETHER ARISING IN EQUITY, AT COMMON LAW, OR BY STATUTE, OR UNDER THE LAW OF
CONTRACTS, TORTS (INCLUDING WITHOUT LIMITATION, NEGLIGENCE AND STRICT LIABILITY
WITHOUT REGARD TO FAULT) OR PROPERTY, OF EVERY KIND OR CHARACTER (INCLUDING,
WITHOUT LIMITATION, CLAIMS FOR PERSONAL INJURY, EMOTIONAL DISTRESS, REAL AND
PERSONAL PROPERTY DAMAGE, AND ECONOMIC LOSS), WHICH MAY NOW OR IN THE FUTURE
(WHETHER BEFORE OR AFTER THE RELEASE OF THIS DEED OF TRUST) BE PAID, INCURRED OR
SUFFERED BY OR ASSERTED OR AWARDED AGAINST EACH INDEMNITEE, BY ANY PERSON OR
ENTITY OR GOVERNMENTAL AUTHORITY, OR AFFECTING THE MORTGAGED PROPERTY OR THE
LOAN DOCUMENTS, RESULTING FROM, ARISING OUT OF, BY REASON OF, ON ACCOUNT OF, OR
IN CONNECTION WITH: (I) THE FAILURE OF GRANTOR TO TIMELY PAY THE INDEBTEDNESS OR
TO PERFORM OR DISCHARGE THE OBLIGATIONS OR OTHERWISE TO COMPLY WITH THE
PROVISIONS OF THE LOAN DOCUMENTS, (II) ANY BODILY INJURY OR DEATH OR PROPERTY
DAMAGE OCCURRING IN OR UPON THE MORTGAGED PROPERTY THROUGH ANY CAUSE WHATSOEVER;
(III) ANY act performed or omitted to be performed hereunder or on account of
any transaction arising out of or in any way connected with the Mortgaged
Property or with thE LOAN DOCUMENTS; (iv) ANY INACCURACY OF ANY REPRESENTATION
OR WARRANTY OF GRANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH; OR
(V) ANY ACTS PERFORMED BY BENEFICIARY PURSUANT TO THE PROVISIONS OF SECTION 9.7
OF THIS DEED OF TRUST, NOTWITHSTANDING THE NEGLIGENCE OR STRICT LIABILITY
(WITHOUT REGARD TO FAULT), OF EACH INDEMNITEE, AND ALL COSTS AND EXPENSES
INCURRED BY EACH INDEMNITEE IN PROTECTING THEIR INTERESTS HEREUNDER IN SUCH AN
EVENT (INCLUDING ALL COURT COSTS AND REASONABLE ATTORNEYS' FEES) SHALL BE BORNE
BY GRANTOR. However, such indemnities shall not apply to any indemnITEE party to
the extent the subject of the indemnification is caused by or arises out of the
gross negligence or willful misconduct of such indemniTEE. The obligations of
the Grantor contained in this SEction 3.28 shall survive the foreclosure of this
Deed of Trust and shall further survive the repayment of the Indebtedness, the
termination hereof and the discharge of the other Obligations under this Deed of
Trust and the other Loan Documents.

Other Covenants

. All of the covenants in the Loan Documents to which Grantor is a party are
expressly incorporated herein by reference and, together with covenants in this
Article 3, shall be covenants running with the land.




DEFAULT AND FORECLOSURE

Remedies

. If an Event of Default shall occur and be continuing, Beneficiary may, at
Beneficiary's election and by or through Trustee or otherwise, exercise any one
or more of the following rights, remedies and recourses:



Acceleration. Declare the Indebtedness to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Grantor), whereupon the same shall become
immediately due and payable.

Entry Upon Mortgaged Property. Enter upon the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto. If Grantor remains in possession of all or any part of the Mortgaged
Property after an Event of Default and without Beneficiary's prior written
consent thereto, Beneficiary may invoke any and all legal remedies to dispossess
Grantor, including specifically one or more actions for forcible entry and
detainer, trespass to try title and writ of restitution. Nothing contained in
the foregoing sentence shall, however, be construed to impose any greater
obligation or any prerequisites to acquiring possession of the Mortgaged
Property after an Event of Default than would have existed in the absence of
such sentence.

Operation of Mortgaged Property. Hold, lease, manage, operate or otherwise use
or permit the use of the Mortgaged Property, either itself or by other persons,
firms or entities, in such manner, for such time and upon such other terms as
Beneficiary may deem to be prudent and reasonable under the circumstances
(making such repairs, alterations, additions and improvements thereto and taking
any and all other action with reference thereto, from time to time, as
Beneficiary shall deem necessary or desirable), and apply all Rents and other
amounts collected by Trustee or Beneficiary in connection therewith in
accordance with the provisions of Section 4.9 hereinbelow.

Foreclosure and Sale. Sell or offer for sale the Mortgaged Property (i) in such
portions, order and parcels as Beneficiary may determine, with or without having
first taken possession of same, to the highest bidder for cash at public auction
at the county courthouse of any county in which any of the Land to be sold is
situated, in the area in such courthouse or other area designated for real
property foreclosure sales in accordance with applicable law (or in the absence
of any such designation, in the area set forth in the notice of sale hereinafter
described), on the first Tuesday of any month between the hours of 10:00 A.M.
and 4:00 P.M. (commencing no earlier than such time as may be designated in the
hereinafter described notice of sale), after giving legally adequate notice of
the time, place and terms of sale and that portion of the Mortgaged Property to
be sold, by (1) posting or causing to be posted written or printed notices
thereof at least 21 days before the date of said sale at the county courthouse
door of each county in which the Land is situated, (2) filing or causing to be
filed a copy of such notice in the office of the county clerk of each county in
which the Land is situated at least 21 days before the date of such sale, and
(3) at least 21 days before the date of such sale, serving written notice (by
the Beneficiary or any person chosen by the Beneficiary) of such proposed sale
by certified mail on each debtor obligated to pay the indebtedness evidenced by
the Loan Documents according to the records of Beneficiary's mortgage servicer;
such notice shall designate the earliest time at which the sale will begin;
service of such notice to each debtor to be completed upon deposit of the
notice, marked certified mail, enclosed in a postpaid wrapper, properly
addressed to each debtor at the most recent address as shown by the records of
Beneficiary's mortgage servicer, in a post office or official depository under
the care and custody of the United States Postal Service (it being expressly
understood that the affidavit of any person having knowledge of the facts to the
effect that such service was completed shall be prima facie evidence of the fact
of such service), or (ii) accomplishing all or any of the aforesaid in such
manner as permitted or required by Section 51.002 of the Property Code of the
State of Texas (as amended and in effect from time to time and/or any successor
statute; herein called the "Property Code") relating to the sale of real estate
or by Chapter 9 of the Texas Business and Commerce Code relating to the sale of
collateral after default by a debtor (as said section and chapter now exist or
as may be hereafter amended), or by any other present or subsequent articles or
enactments relating to same; provided, however, that nothing contained in this
Section 4.1(d) shall be construed so as to limit in any way Trustee's rights to
sell the Mortgaged Property, or any portion thereof, by private sale if, and to
the extent that, such private sale is permitted under the laws of the State of
Texas or by public or private sale after entry of a judgment by any court of
competent jurisdiction ordering same. At any such sale (i) whether made under
the power herein contained, the aforesaid Property Code Section 51.002, the
Texas Business and Commerce Code or any other legal enactment, or by virtue of
any judicial proceedings or any other legal right, remedy or recourse, it shall
not be necessary for Trustee to have physically present, or to have constructive
possession of, the Mortgaged Property (Grantor hereby covenanting and agreeing
to deliver to Trustee any portion of the Mortgaged Property not actually or
constructively possessed by Trustee immediately upon demand by Trustee) and the
title to and right of possession of any such property shall pass to the
purchaser thereof as completely as if the same had been actually present and
delivered to purchaser at such sale, (ii) each instrument of conveyance executed
by Trustee shall contain a special warranty of title, binding upon Grantor and
its successors and assigns, (iii) each and every recital contained in any
instrument of conveyance made by Trustee shall constitute prima facie evidence
of the truth and accuracy of the matters recited therein, including, without
limitation, nonpayment of the Indebtedness, advertisement and conduct of such
sale in the manner provided herein and otherwise by law and appointment of any
successor Trustee hereunder, (iv) any and all prerequisites to the validity
thereof shall be presumed to have been performed, (v) the receipt of Trustee or
of such other party or officer making the sale shall be a sufficient discharge
to the purchaser or purchasers for its purchase money and no such purchaser or
purchasers, or its assigns or personal representatives, shall thereafter be
obligated to see to the application of such purchase money, or be in any way
answerable for any loss, misapplication or nonapplication thereof, (vi) to the
fullest extent permitted by law, Grantor shall be completely and irrevocably
divested of all of its right, title, interest, claim and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against Grantor, and against any and all
other persons claiming or to claim the property sold or any part thereof, by,
through or under Grantor, and (vii) to the extent and under such circumstances
as are permitted by law, Beneficiary may be a purchaser at any such sale, and
shall have the right, after paying or accounting for all costs of said sale or
sales, to credit the amount of the bid upon the amount of the Indebtedness (in
the order of priority set forth in Section 4.9 hereof) in lieu of cash payment.

Receiver. Make application to a court of competent jurisdiction as a matter of
strict right and without notice to Grantor or regard to the adequacy of the
Mortgaged Property for the repayment of the Indebtedness or the solvency of any
person or entity liable for the repayment of the Indebtedness, for appointment
of a receiver of the Mortgaged Property, and Grantor does hereby irrevocably
consent to such appointment. Any such receiver shall have all the usual powers
and duties of receivers in similar cases, including the full power to rent,
maintain and otherwise operate the Mortgaged Property upon such terms as may be
approved by the court, and shall apply such Rents in accordance with the
provisions of Section 4.9 hereinbelow. The right to the appointment of a
receiver shall apply regardless of whether Beneficiary has commenced procedures
for the foreclosure of the liens and security interests created herein, or has
commenced any other legal proceedings to enforce payment of the Indebtedness or
performance or discharge of the Obligations, and shall also apply upon the
actual or threatened waste to any part of the Mortgaged Property.

Foreclosure for Installments. Beneficiary shall also have the option to proceed
with foreclosure in satisfaction of any installments of the Indebtedness which
have not been paid when due either through the courts or by directing the
Trustee or his successors in trust to proceed with foreclosure in satisfaction
of the matured but unpaid portion of the Indebtedness as if under a full
foreclosure, conducting the sale as herein provided and without declaring the
entire Indebtedness due and payable; such sale may be made subject to the
unmatured portion of the Indebtedness, and any such sale shall not in any manner
affect the unmatured portion of the Indebtedness, but as to such unmatured
portion of the Indebtedness this Deed of Trust shall remain in full force and
effect just as though no sale had been made hereunder. It is further agreed that
several sales may be made hereunder without exhausting the right of sale for any
unmatured part of the Indebtedness, it being the purpose hereof to provide for a
foreclosure and sale of the security for any matured portion of the Indebtedness
without exhausting the power to foreclose and sell the Mortgaged Property for
any subsequently maturing portion of the Indebtedness.

Other. Exercise any and all other rights, remedies and recourses granted under
the Loan Documents or now or hereafter existing in equity, at law, by virtue of
statute or otherwise.

Separate Sales. The Mortgaged Property may be sold in one or more parcels and in
such manner and order as Trustee, in his sole discretion, may elect, it being
expressly understood and agreed that the right of sale arising out of any Event
of Default shall not be exhausted by any one or more sales.

Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary shall have all
rights, remedies and recourses granted in the Loan Documents and available at
law or equity (including specifically those granted by the UCC in effect and
applicable to the Mortgaged Property or any portion thereof) and same: (a) shall
be cumulative and concurrent; (b) may be pursued separately, successively or
concurrently against Grantor or others obligated for payment of the
Indebtedness, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Beneficiary; (c) may be exercised as often as
occasion therefor shall arise, it being agreed by Grantor that the exercise or
failure to exercise any of same shall in no event be construed as a waiver or
release thereof or of any other right, remedy or recourse; and (d) are intended
to be, and shall be, nonexclusive.

No Conditions Precedent to Exercise of Remedies. Neither Grantor nor any other
person hereafter obligated for payment of all or any part of the Indebtedness or
fulfillment of all or any of the Obligations shall be relieved of such
obligation by reason of: (a) the failure of Trustee to comply with any request
of Grantor or any other person so obligated to foreclose the lien of this Deed
of Trust or to enforce any provisions of the other Loan Documents; (b) the
release, regardless of consideration, of the Mortgaged Property or any portion
thereof or interest therein or the addition of any other property to the
Mortgaged Property; (c) any agreement or stipulation between any subsequent
owner of the Mortgaged Property and Beneficiary extending, renewing, rearranging
or in any other way modifying the terms of the Loan Documents without first
having obtained the consent of, given notice to or paid any consideration to
Grantor or such other person, and in such event Grantor and all such other
persons shall continue to be liable to make payment according to the terms of
any such extension or modification agreement unless expressly released and
discharged in writing by Beneficiary; or (d) by any other act or occurrence save
and except the complete payment of the Indebtedness and the complete fulfillment
of all of the Obligations.

Release of and Resort to Collateral. Beneficiary may release, regardless of
consideration, any part of the Mortgaged Property without, as to the remainder,
in any way impairing, affecting, subordinating or releasing the lien or security
interest created in or evidenced by the Loan Documents and without in any way
releasing or diminishing the liability of any person or entity liable for the
repayment of the Indebtedness or the performance of the Obligations. For payment
of the Indebtedness, Beneficiary may resort to any other security therefor held
by Beneficiary or Trustee in such order and manner as Beneficiary may elect.

Waiver of Redemption, Notice and Marshaling of Assets. To the fullest extent
permitted by law, Grantor hereby irrevocably and unconditionally waives and
releases: (a) all benefits that might accrue to Grantor by virtue of any present
or future moratorium law or other law exempting the Mortgaged Property from
attachment, levy or sale on execution or providing for any appraisement,
valuation, stay of execution, exemption from civil process, redemption or
extension of time for payment; (b) all notices of any Event of Default or of
Beneficiary's intention to accelerate maturity of the Indebtedness or of
Beneficiary's election to exercise or its actual exercise of any right, remedy
or recourse provided for under the Loan Documents; and (c) any right to a
marshaling of assets or a sale in inverse order of alienation.

Discontinuance of Proceedings. In case Beneficiary shall have proceeded to
invoke any right, remedy or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon same for any reason,
Beneficiary shall have the unqualified right so to do and, in such an event,
Grantor and Beneficiary shall be restored to their former positions with respect
to the Indebtedness, the Obligations, the Loan Documents, the Mortgaged Property
and otherwise, and the rights, remedies, recourses and powers of Beneficiary
shall continue as if same had never been invoked.

Occupancy After Foreclosure. The purchaser at any foreclosure sale pursuant to
Section 4.1(d), shall become the legal owner of the Mortgaged Property. Except
for tenants holding under Leases (if any) not subject to being extinguished by
virtue of a foreclosure of this Deed of Trust, all occupants of the Mortgaged
Property or any part thereof shall become tenants at sufferance of the purchaser
at the foreclosure sale and shall deliver possession thereof immediately to the
purchaser upon demand. It shall not be necessary for the purchaser at said sale
to bring any action for possession of the Mortgaged Property other than the
statutory action of forcible detainer in any Justice Court having jurisdiction
over the Mortgaged Property. Furthermore, the purchaser at any such foreclosure
sale of the Mortgaged Property shall not be obligated to perform or discharge
any obligation, duty or liability under the Leases, including, without
limitation, the obligation to return any deposits made by tenants under the
Leases, or to reimburse any tenants under the Leases for any expenditures made
by such tenant for improvements to the spaces being leased by the tenants under
the Leases.

Application of Proceeds. The proceeds of any sale of, and the Rents and other
amounts generated by the holding, leasing, management, operation or other use
of, the Mortgaged Property, shall be applied by Beneficiary or Trustee (or the
receiver, if one is appointed) in the following order unless otherwise required
by applicable law or by the Credit Agreement:

first, to that portion (if any) of the Indebtedness then remaining unpaid
(including without limitation principal and accrued interest and the costs and
expenses of taking possession of the Mortgaged Property and of holding,
managing, operating, using, leasing, repairing, improving and selling the same,
including by way of illustration but not by way of limitation any one or more of
the following to the extent Beneficiary deems appropriate: (i) reasonable
trustees' and receivers' fees, (ii) court costs, (iii) reasonable attorneys',
brokers', managers', accountants' and appraisers' fees and expenses, (iv) costs
of advertisement, and (v) the payment of any and all real estate ad valorem
taxes and similar impositions, liens, security interests or other rights, titles
or interests equal or superior to the lien and security interest of this Deed of
Trust except those to which the Mortgaged Property has been or will be sold
subject to and without in any way implying Beneficiary's prior consent to the
creation thereof) as to which the Loan Parties (or any of them) are not fully
personally liable, it being agreed that the application of such proceeds shall
be in such a manner as to preserve (and not extinguish or reduce) the Loan
Parties' personal liability under the Loan Documents until all the Indebtedness
as to which the Loan Parties are not personally liable has been paid in full;

second, to the payment of that portion of the Indebtedness as to which the Loan
Parties (or any of them) are fully liable;

third, to the extent permitted by law and funds are available therefor out of
the sale proceeds or the Rents, to the payment of any indebtedness or obligation
secured by a subordinate deed of trust on or security interest covering the
Mortgaged Property if Beneficiary has actual knowledge of such subordinate deed
of trust or security interest (but without in any way implying Beneficiary's
prior consent to the creation thereof); and

fourth, the balance, if any, to the payment of the persons legally entitled
thereto, which may include Grantor.

Additional Advances and Disbursements; Costs of Enforcement.

If any Event of Default exists, Beneficiary shall have the right, but not the
obligation, to cure such Event of Default in the name and on behalf of Grantor.
All sums advanced and expenses incurred at any time by Beneficiary under this
Section 4.10, or otherwise under this Deed of Trust or any of the other Loan
Documents or applicable law, shall bear interest from the date that such sum is
advanced or expense incurred, to and including the date of reimbursement,
computed at the Post-Default Rate (as calculated pursuant to Section 3.02(c) of
the Credit Agreement), and all such sums, together with interest thereon, shall
be secured by this Deed of Trust.

Grantor shall pay all expenses (including reasonable attorneys' fees and
expenses) of or incidental to the perfection and enforcement of this Deed of
Trust and the other Loan Documents, or the enforcement, compromise or settlement
of the Indebtedness or any claim under this Deed of Trust and the other Loan
Documents, and for the curing thereof, or for defending or asserting the rights
and claims of Beneficiary in respect thereof, by litigation or otherwise.

No Mortgagee in Possession

. Neither the enforcement of any of the remedies under this Article 4, the
assignment of the Rents and Leases under Article 5, the security interests under
Article 6, nor any other remedies afforded to Beneficiary under the Loan
Documents, at law or in equity shall cause Beneficiary or Trustee to be deemed
or construed to be a mortgagee in possession of the Mortgaged Property, to
obligate Beneficiary or Trustee to lease the Mortgaged Property or attempt to do
so, or to take any action, incur any expense, or perform or discharge any
obligation, duty or liability whatsoever under any of the Leases or otherwise.




ASSIGNMENT OF LEASES and Rents

Assignment of Leases and Rents

. Grantor hereby assigns to Beneficiary the Rents and all of Grantor's rights in
and under all Leases as further security for the payment of the Indebtedness and
the performance of the Obligations, and Grantor grants to Beneficiary the right
to enter the Mortgaged Property for the purpose of collecting the same and to
let the Mortgaged Property or any part thereof, and to apply the Rents on
account of the Indebtedness and Obligations. The foregoing assignment and grant
is present and absolute (and not only as collateral) and shall continue in
effect until the Indebtedness and all of the Obligations are fully paid and
performed, but Beneficiary hereby waives the right to enter the Mortgaged
Property for the purpose of collecting the Rents, and Grantor shall have a
revocable license to collect, receive, use and retain the Rents unless an Event
of Default has occurred and for so long as such Event of Default continues; such
right of Grantor to collect, receive, use and retain the Rents may be revoked by
Beneficiary upon the occurrence and during the continuance of any Event of
Default by giving not less than two (2) days' written notice of such revocation
to Grantor. In the event such notice is given, Grantor shall pay over to
Beneficiary, or to any receiver appointed to collect the Rents, any lease
security deposits, and shall pay monthly in advance to Beneficiary, or to any
such receiver, the fair and reasonable rental value as determined by Beneficiary
for the use and occupancy of such part of the Mortgaged Property as may be in
the possession of Grantor or any affiliate of Grantor, and upon default in any
such payment Grantor and any such affiliate will vacate and surrender the
possession of the Mortgaged Property to Beneficiary or to such receiver, and in
default thereof may be evicted by summary proceedings or otherwise. Grantor
shall not accept prepayments of installments of Rent to become due for a period
of more than one month in advance (except for security deposits and estimated
payments of percentage rent, if any).



No Impairment by Grantor. Grantor has not done, nor shall it do, any act that
would prevent Beneficiary from, or limit Beneficiary in, acting under any of the
provisions of the foregoing assignment.

No Claims. No action has been brought or, so far as is known to Grantor, is
threatened, that would interfere in any way with the right of Grantor to execute
the foregoing assignment and perform all of Grantor's obligations contained in
this Article 5 and in the Leases.

No Merger of Estates

. So long as any part of the Indebtedness and the Obligations secured hereby
remain unpaid and undischarged, the fee and leasehold estates to the Mortgaged
Property shall not merge, but shall remain separate and distinct,
notwithstanding the union of such estates either in Grantor, Beneficiary, any
lessee or any third party by purchase or otherwise.



No Liability of the Beneficiary

. The Beneficiary's acceptance of this assignment shall not be deemed to
constitute Beneficiary a "mortgagee in possession," nor obligate the Beneficiary
to appear in or defend any proceeding relating to any Lease or to the Mortgaged
Property, or to take any action hereunder, expend any money, incur any expenses,
or perform any obligation or liability under any Lease, or assume any obligation
for any deposit delivered to Grantor by any tenant and not as such delivered to
and accepted by the Beneficiary. The Beneficiary shall not be liable for any
injury or damage to person or property in or about the Mortgaged Property, or
for the Beneficiary's failure to collect or to exercise diligence in collecting
Rents, but shall be accountable only for Rents that it shall actually receive.
Neither the assignment of Leases or the Rents nor enforcement of the
Beneficiary's rights regarding Leases and Rents (including collection of Rents)
nor possession of the Mortgaged Property by the Beneficiary nor the
Beneficiary's consent to or approval of any Lease (nor all of the same), shall
render the Beneficiary liable on any obligation under or with respect to any
Lease or constitute affirmation of, or any subordination to, any Lease,
occupancy, use or option. If the Beneficiary seeks or obtains any judicial
relief regarding Rents or Leases, the same shall in no way prevent the
concurrent or subsequent employment of any other appropriate rights or remedies
nor shall same constitute an election of judicial relief for any foreclosure or
any other purpose. The Beneficiary neither has nor assumes any obligations as
lessor or landlord with respect to any Lease. The rights of the Beneficiary
under this Article 5 shall be cumulative of all other rights of the Beneficiary
under the Loan Documents or otherwise.




SECURITY AGREEMENT

Security Interest

. This Deed of Trust shall be construed as a deed of trust on real property and
it shall also constitute and serve (a) as a security agreement on personal
property within the meaning of, and shall constitute a first and prior security
interest under, the UCC with respect to that portion of the Mortgaged Property
within the scope of the UCC (collectively, the "UCC Property") and (b) as an
assignment of rents and leases of the Rents and Leases. To this end, Grantor has
GRANTED, BARGAINED, CONVEYED, ASSIGNED, TRANSFERRED, AND SET OVER, and by these
presents does GRANT, BARGAIN, CONVEY, ASSIGN, TRANSFER AND SET OVER, unto
Trustee and unto Beneficiary a first and prior security interest and all of
Grantor's right, title and interest in, to and under the Personalty, Fixtures,
Plans, Leases and Rents and the other UCC Property; to secure the full and
timely payment of the Indebtedness and the full and timely performance and
discharge of the Obligations.



Financing Statements. Grantor hereby irrevocably authorizes Beneficiary at any
time and from time to file in any filing office in any UCC jurisdiction one or
more financing or continuation statements and amendments thereto, relative to
all or any part of the Mortgaged Property, without the signature of Grantor
where permitted by law. Grantor agrees to furnish Beneficiary, promptly upon
request, with any information required by Beneficiary to complete such financing
or continuation statements. If Beneficiary has filed any initial financing
statements or amendments in any UCC jurisdiction prior to the date hereof,
Grantor ratifies and confirms its authorization of all such filings. Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
without the prior written consent of Beneficiary, and agrees that it will not do
so without Beneficiary's prior written consent, subject to Grantor's rights
under Section 9-509(d)(2) of the UCC. Grantor shall execute and deliver to
Beneficiary, in form and substance satisfactory to Beneficiary, such additional
financing statements and such further assurances as Beneficiary may, from time
to time, reasonably consider necessary to create, perfect and preserve
Beneficiary's security interest hereunder and Beneficiary may cause such
statements and assurances to be recorded and filed, at such times and places as
may be required or permitted by law to so create, perfect and preserve such
security interest.

Uniform Commercial Code Remedies. Beneficiary and/or Trustee shall have all the
rights, remedies and recourses with respect to the UCC Property afforded to it
by the UCC, in addition to, and not in limitation of, the other rights, remedies
and recourses afforded by the Loan Documents.

No Obligation of Trustee or Beneficiary. The assignment and security interest
herein granted shall not be deemed or construed to constitute Trustee or
Beneficiary as a trustee in possession of the Mortgaged Property, to obligate
Trustee or Beneficiary to lease the Mortgaged Property or attempt to do same, or
to take any action, incur any expense or perform or discharge any obligation,
duty or liability whatsoever under any of the Leases or otherwise.

Fixture Filing

. A part of the Mortgaged Property is or is to become fixtures pursuant to
applicable Law. In this regard, to the extent that the Mortgaged Property
includes items of personal property which are or are to become fixtures under
applicable Law, and to the extent permitted under applicable Law, the filing
hereof in the real estate records of the county in which such Mortgaged Property
is located shall also operate from the time of filing as a "fixture filing" for
all purposes under the UCC with respect to such Mortgaged Property, and the
following information is applicable for the purpose of such fixture filing, to
wit:



Name and Address of the debtor:

The Grantor having the address described in the Preamble hereof.

The Grantor is a limited liability company organized under the laws of the State
of Delaware whose Organization Number is 4625313

Name and Address of the secured party:

The Beneficiary having the address described in the Preamble hereof, from which
address information concerning the security interest may be obtained.

This Financing Statement covers the following types or items of property:

The Mortgaged Property. This instrument covers goods or items of personal
property which are or are to become fixtures upon the real property included in
the Mortgaged Property.

The name of the record owner of the real property on which such fixtures are or
are to be located is: Westway Terminal Company LLC.



Remedies. If an Event of Default remains uncured, Beneficiary may elect, in
addition to exercising any and all other rights, remedies and recourses set
forth in Article 4 or elsewhere in this Deed of Trust, to collect and receive
all of the Rents and to proceed in the manner set forth in Section 9.604 of the
UCC in effect relating to the procedure to be followed when a security agreement
covers both real and personal property. Except as otherwise set forth in this
Section 6.6, at any foreclosure and sale as described in Section 4.1(d)
hereinabove, it shall be deemed that the Trustee proceeded under such
Section 9.604 and that such sale passed title to all of the Mortgaged Property
and other property described herein to the purchaser thereat, including without
limitation, the UCC Property. Beneficiary, acting by and through the Trustee or
any other representative, may elect either prior to or at such sale not to
proceed under such Section 9.604 by notifying Grantor of the manner in which
Beneficiary intends to proceed with regard to the UCC Property.

Location of Chief Executive Office. Grantor hereby warrants and represents to
Beneficiary that Grantor's chief executive office is located at the address set
forth in the opening recital of this Deed of Trust and that it is organized
under the laws of the State of Delaware. Grantor shall notify Beneficiary
immediately if Grantor changes the location of its chief executive office or its
state of organization.


HAZARDOUS MATERIALS



Definitions. Grantor, Beneficiary and Trustee agree that, for purposes of this
Article 7 only, the following terms shall have the meaning herein specified:



"Governmental Authority" shall mean the United States, the state, the county,
the city, or any other political subdivision in which the Mortgaged Property is
located, and any other political subdivision, agency, or instrumentality
exercising jurisdiction over Grantor or the Mortgaged Property.

"Environmental Laws" shall mean all laws, ordinances, orders, interpretations,
rules and regulations of any Governmental Authority applicable to Grantor or the
Mortgaged Property relating to human health or the environment, including,
without limitation, RCRA and CERCLA (as hereinafter defined), the Toxic
Substances Control Act, 15 U.S.C. Section 2601, et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801 et seq., the Clean Water Act,
33 U.S.C. Section 1251, et seq., the Clean Air Act, 42 U.S.C. Section 7401 et
seq., the Occupational Safety and Health Act, 29 U.S.C. Section 651 et seq., all
as now or hereafter amended, as well as any common law or any other rule of law
of any Governmental Authority applicable to the Grantor or the Mortgaged
Property and relating to human health or the environment.

"Hazardous Materials" shall mean any of the following: (i) any "hazardous waste"
as defined by the Resource Conservation and Recovery Act of 1976 (42 U.S.C.
Section 6901 et seq.), as amended from time to time, and regulations promulgated
thereunder ("RCRA"); (ii) any "hazardous substance", "pollutant" or
"contaminant", as defined by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. Section 9601 et seq.), as
amended from time to time, and regulations promulgated thereunder ("CERCLA");
(iii) asbestos (whether or not friable) and asbestos-containing materials;
(iv) any volatile organic compounds, including oil and petroleum products;
(v) any substances which because of their quantitative concentration, chemical,
radioactive, flammable, explosive, infectious or other characteristics,
constitute or may reasonably be expected to constitute or contribute to a danger
or hazard to public health, safety or welfare or to the environment, including,
without limitation, any polychlorinated biphenyls (PCBs), toxic metals,
etchants, pickling and plating wastes, explosives, reactive metals and
compounds, pesticides, herbicides, urea formaldehyde foam insulation and
chemical, biological and radioactive wastes; (vi) radon gas; (vii) any other
substance the presence of which on the Mortgaged Property is prohibited by any
Environmental Laws; and (viii) any other substance which by any Environmental
Laws requires special handling or notification of any federal, state or local
governmental entity in its collection, storage, treatment, or disposal. However,
for the purposes of the representations, warranties and covenants, but not the
indemnification obligations, set forth in this Deed of Trust, the term
"Hazardous Materials" shall not include materials, chemicals or substances
normally used in connection with the use, management, operation, or ownership of
the Mortgaged Property, provided that such materials, chemicals or substances
are stored, handled and used in a safe and prudent manner and in accordance with
all Environmental Laws.

"Hazardous Materials Contamination" shall mean the contamination (whether
presently existing or hereafter occurring) of the Land, facilities, soil,
groundwater, air or other elements on or of the Mortgaged Property by Hazardous
Materials, or the contamination of the buildings, facilities, soil, groundwater,
air or other elements on or of any other property as a result of Hazardous
Materials at any time (whether before or after the date of this Deed of Trust)
emanating or otherwise released from the Mortgaged Property.

"Environmental Reports" shall mean any environmental reports relating to the
Land (which, for all purposes of this Article 7 is deemed to include the
Improvements and the Fixtures) provided to Beneficiary by Grantor prior to the
effective date hereof.

Grantor's Warranties. Grantor hereby represents and warrants that:

Grantor has performed or caused to be performed reasonable investigations,
studies and tests as to any possible environmental contamination, remedial
obligation, liabilities or problems with respect to the Land and such
investigations, studies and tests have disclosed no Hazardous Materials or
Violations of Environmental Laws, except as set forth in the Environmental
Reports. As used in this Article 7, any references to "Violations" of an
Environmental Law shall also include any failure to comply with any such
Environmental Law and any act, omission or condition which subjects any past,
present or future owner or operator of, or lienholder secured by, the Land, to
liability, or imposes remedial obligations on such owner, operator or
lienholder, under such Environmental Law.

Except as set forth in the Environmental Reports, to the knowledge of Grantor,
there have been no releases of Hazardous Materials either at, upon, under or
within the Land, and no Hazardous Materials have migrated to the Land from
neighboring properties.

Except as set forth in the Environmental Reports, to the knowledge of Grantor,
no Hazardous Materials are located on or have been stored, processed or disposed
of on, or released or discharged from (including discharges to groundwater), the
Land or any other adjoining property currently owned or operated by Grantor or
any affiliate of Grantor, and no above or underground storage tanks exist on the
Land.

Grantor has not received notice from any Governmental Authority, any tenant or
other occupant of the Mortgaged Property or from any other person with respect
to any release of Hazardous Materials at, upon, under or within the Land, and no
investigation, administrative order, consent order and agreement, litigation or
settlement with respect to Hazardous Materials or Hazardous Materials
Contamination is proposed, threatened, anticipated or in existence with respect
to the Land. The Land is not currently on, and has never been on, any federal or
state "Superfund" or "Superlien" list.

Except as set forth in the Environmental Reports, Grantor possesses all permits,
licenses, registrations, and similar authorizations required to operate the
Mortgaged Property under Environmental Laws, and the Mortgaged Property and all
operations conducted thereon are currently in compliance with all Environmental
Laws.

Except as set forth in the Environmental Reports, neither Grantor nor, to the
knowledge of Grantor, any prior owner or operator of the Mortgaged Property has
been or is involved in operations at the Land which could lead to the imposition
on Grantor or any subsequent owner of the Land of liability under Environmental
Laws.

Grantor's Covenants. Grantor hereby covenants and agrees as follows:

Grantor will strictly comply with all Environmental Laws, and, as soon as
practicable, will notify Beneficiary of the presence of or any release of
Hazardous Materials at, upon, under or within the Land, or of the receipt by
Grantor of any notice from any Governmental Authority or from any tenant or
other occupant or from any other person with respect to any alleged such release
or presence, promptly upon discovery of such release or presence or receipt of
such notice, and will send to Beneficiary copies of all results of environmental
assessments and tests at the Land. Without limiting the generality of the
foregoing, Grantor, as soon as practicable, will give to Beneficiary notice of
the commencement of any litigation or threat of litigation relating to any
alleged release of any Hazardous Materials at, upon, under or within the Land.
Grantor, as soon as practicable, will deliver to Beneficiary any documentation
or records Beneficiary may reasonably request and which are susceptible of being
obtained by Grantor without undue cost or expense and without the necessity for
initiating legal proceedings to obtain the same in connection with all such
notices, inquiries, and communications, and shall endeavor to advise Beneficiary
of any subsequent developments.

Grantor shall, at its own cost and expense, take all actions as shall be
necessary or advisable for the clean-up of the Land or any other Section 7.3
Property (as hereinafter defined), including all removal, containment and
remedial action in accordance with all applicable Environmental Laws (and in all
events in a manner reasonably satisfactory to Beneficiary), and shall further
pay or cause to be paid at no expense to Beneficiary all clean-up,
administrative, and enforcement costs of all Governmental Authorities or the
parties protected by Environmental Laws which may be asserted against the Land
or any other Section 7.3 Property, the owner or operator thereof or a lienholder
secured thereby. All costs (including, without limitation, those costs described
above), damages, liabilities, losses, claims, expenses (including, without
limitation, reasonable attorneys' fees and disbursements) which are reasonably
incurred by Beneficiary, without the requirement that Beneficiary wait for the
ultimate outcome of any litigation, claim or other proceeding, shall be paid by
Grantor to Beneficiary within ten (10) days after written notice to Grantor from
Beneficiary itemizing the amounts incurred to the effective date of such notice,
with interest thereon commencing ten (10) days after the effective date of such
notice at the default or post-maturity rate of interest provided for in the Loan
Documents. Until such amounts shall be paid by Grantor, they shall be added to
and become a part of the Indebtedness secured hereby. As used herein, the term
"Section 7.3 Property" shall mean any property (other than the Land) owned or
operated by Grantor or any affiliate of Grantor to the extent that any
Governmental Authority could obtain a lien on the Land for the clean-up,
removal, containment or any remedial action with respect to such other property
in accordance with applicable Environmental Laws.

Grantor will notify Beneficiary in writing, as soon as practicable, upon
learning that any information provided by Grantor in connection with the loan
evidenced by the Loan Documents either was not true in any material respect when
made or is no longer true in any material respect.

Site Assessments. If Beneficiary reasonably believes that there exists on the
Mortgaged Property any environmental condition which could reasonably be
expected to result in any material liability, cost or expense to the owner,
occupier or operator of such Mortgaged Property arising under any Environmental
Laws (a "Material Condition"), Beneficiary (by its officers, employees and
agents) at any time and from time to time, either prior to or after the
occurrence of an Event of Default, may contract for the services of persons (the
"Site Reviewers") to perform environmental site assessments ("Site Assessments")
on the Mortgaged Property for the purpose of determining whether there exists a
Material Condition. The Site Assessments may be performed at any time or times,
upon reasonable notice, and under reasonable conditions established by Grantor
(including, without limitation, those designed to prevent unreasonable
interference with use of the Mortgaged Property) which do not impede the
performance of the Site Assessments. The Site Reviewers are hereby authorized to
enter upon the Mortgaged Property for such purposes. The Site Reviewers are
further authorized to perform both above and below ground testing for
environmental damage or the presence of Hazardous Materials on the Mortgaged
Property and such other tests on the Mortgaged Property as may be necessary to
conduct the Site Assessments in the reasonable opinion of the Site Reviewers.
Grantor will supply to the Site Reviewers such historical and operational
information regarding the Mortgaged Property in Grantor's possession as may be
reasonably requested by the Site Reviewers to facilitate the Site Assessments
and will make available for meetings with the Site Reviewers appropriate
personnel having knowledge of such matters. If such Site Assessment discloses
that the Mortgaged Property is in Violation of any Environmental Law, then the
cost of performing such Site Assessments shall be paid by Grantor to Beneficiary
within ten (10) days after notice to Grantor from Beneficiary itemizing the
amounts incurred to the effective date of such notice, with interest thereon
commencing ten (10) days after the effective date of such notice at the default
or post-maturity rate of interest provided for in the Loan Documents. If Grantor
is not obligated to pay the cost of performing such Site Assessment pursuant to
the immediately preceding sentence, Beneficiary shall pay such cost. Until such
amounts shall be paid by Grantor, they shall be added to and become a part of
the indebtedness secured hereby.

INDEMNIFICATION. GRANTOR SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS EACH
INDEMNITEE FROM AND AGAINST, AND GRANTOR SHALL BE RESPONSIBLE FOR, ANY AND ALL
LIABILITIES (INCLUDING WITHOUT LIMITATION STRICT LIABILITY), ACTIONS, DEMANDS,
PENALTIES, FINES, LOSSES, COSTS OR EXPENSES (INCLUDING WITHOUT LIMITATION
REASONABLE ATTORNEYS' AND EXPERTS' FEES AND EXPENSES, CLEAN-UP COSTS, WASTE
DISPOSAL COSTS AND OTHER SIMILAR COSTS), SUITS, COSTS OF ANY SETTLEMENT OR
JUDGMENT AND CLAIMS OF ANY AND EVERY KIND WHATSOEVER, WHETHER ARISING IN EQUITY,
AT COMMON LAW, OR BY STATUTE, OR UNDER THE LAW OF CONTRACTS, TORTS (INCLUDING
WITHOUT LIMITATION, NEGLIGENCE AND STRICT LIABILITY WITHOUT REGARD TO FAULT) OR
PROPERTY, OF EVERY KIND OR CHARACTER (COLLECTIVELY, THE "SECTION 7.5 LOSSES")
WHICH MAY NOW OR IN THE FUTURE (WHETHER BEFORE OR AFTER THE RELEASE OF THIS DEED
OF TRUST) BE PAID, INCURRED OR SUFFERED BY OR ASSERTED OR AWARDED AGAINST EACH
INDEMNITEE BY ANY PERSON OR ENTITY OR GOVERNMENTAL AUTHORITY AS A RESULT OF, OR
ARISING OUT OF, THE PRESENCE ON OR UNDER, OR THE ESCAPE, SEEPAGE, LEAKAGE,
SPILLAGE, DISCHARGE, EMISSION OR RELEASE (COLLECTIVELY, THE "RELEASE") FROM THE
MORTGAGED PROPERTY OF ANY HAZARDOUS MATERIALS OR ANY HAZARDOUS MATERIALS
CONTAMINATION OR ARISE OUT OF OR RESULT FROM THE ENVIRONMENTAL CONDITION OF THE
MORTGAGED PROPERTY OR THE APPLICABILITY OF ANY ENVIRONMENTAL LAWS RELATING TO
HAZARDOUS MATERIALS (INCLUDING, WITHOUT LIMITATION, CERCLA OR ANY FEDERAL, STATE
OR LOCAL SO-CALLED "SUPERFUND" OR "SUPERLIEN" LAWS, STATUTE, LAW, ORDINANCE,
CODE, RULE, REGULATION, ORDER OR DECREE), PRESENT AT OR RELEASED FROM THE
MORTGAGED PROPERTY, REGARDLESS OF WHETHER CAUSED BY OR WITHIN THE CONTROL OF
GRANTOR OR EACH INDEMNITEE, AND NOTWITHSTANDING THE NEGLIGENCE OR STRICT
LIABILITY (WITHOUT REGARD TO FAULT) OF EACH INDEMNITEE. WITHOUT LIMITATION, THE
FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNITEE WITH RESPECT TO SECTION 7.5
LOSSES WHICH ARE CAUSED BY OR ARISE OUT OF IN WHOLE OR IN PART THE NEGLIGENCE OF
SUCH (AND/OR ANY OTHER) INDEMNITEE. HOWEVER, SUCH INDEMNITY SHALL NOT APPLY TO A
PARTICULAR INDEMNITEE TO THE EXTENT THAT THE SUBJECT OF THE INDEMNIFICATION IS
CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT
PARTICULAR INDEMNITEE. IN ADDITION, AND FURTHER NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SECTION 7.5, GRANTOR SHALL NOT BE OBLIGATED TO INDEMNIFY EACH
INDEMNITEE FROM ANY SECTION 7.5 LOSSES TO THE EXTENT PROVEN TO HAVE RESULTED
FROM THE RELEASE OF HAZARDOUS MATERIALS OR ANY HAZARDOUS MATERIALS CONTAMINATION
WHICH (I) FIRST BEGINS AFTER THE CUT-OFF DATE AND (II) IS PROVEN NOT TO HAVE
BEEN CAUSED BY GRANTOR OR ANY EMPLOYEE, OFFICER, PARTNER, AGENT, INDEPENDENT
CONTRACTOR, TENANT, INVITEE OR OCCUPANT OF GRANTOR. GRANTOR SHALL HAVE THE
BURDEN OF PROVING THAT THE CONDITIONS IN THE FOREGOING CLAUSES (I) AND (II) ARE
SATISFIED, AND SHALL CONTINUE TO DEFEND, INDEMNIFY AND HOLD HARMLESS EACH
INDEMNITEE FOR ALL MATTERS SET FORTH IN THIS SECTION 7.5 UNLESS AND UNTIL A
COURT OF COMPETENT JURISDICTION ISSUES A FINAL, NON-APPEALABLE ORDER THAT
GRANTOR HAS MET THIS BURDEN. THE TERM "CUT-OFF DATE" MEANS THE EARLIER OF: (1)
THE DATE ON WHICH GRANTOR, ITS AGENTS, AFFILIATES, EMPLOYEES AND INDEPENDENT
CONTRACTORS SURRENDER POSSESSION OF THE MORTGAGED PROPERTY TO BENEFICIARY, AN
AFFILIATE OF BENEFICIARY OR THE PURCHASER AT ANY SUCH FORECLOSURE SALE FOLLOWING
EITHER (Y) A FORECLOSURE SALE OF THE MORTGAGED PROPERTY OR (Z) THE ACCEPTANCE BY
BENEFICIARY OR AN AFFILIATE OF BENEFICIARY OF THE MORTGAGED PROPERTY BY DEED IN
LIEU OF FORECLOSURE OR OTHERWISE; OR (2) THE DATE ON WHICH GRANTOR HAS CONVEYED
TITLE TO THE PROPERTY TO A BONA FIDE ARMS-LENGTH PURCHASER FOR VALUE WHO IS NOT
AN AFFILATE OF GRANTOR. THE PROVISIONS OF THIS ARTICLE 7 REPRESENT A FAIR AND
REASONABLE ALLOCATION OF RESPONSIBILITY AND RISK RELATING TO HAZARDOUS
MATERIALS, HAZARDOUS MATERIALS CONTAMINATION, ENVIRONMENTAL LAWS AND THE
ENVIRONMENTAL CONDITION OF THE MORTGAGED PROPERTY.

Cure Violations of Environmental Laws. If Grantor fails to comply with the
requirements of any Environmental Laws applicable to the Mortgaged Property,
Beneficiary shall have the right (but not the obligation) prior or subsequent to
an Event of Default, to give such notices or cause such work to be performed at,
upon, under or within the Land, or to take any and all other actions as
Beneficiary deems necessary, to cure said failure of compliance. However, except
in the case of an emergency or other circumstances which, in Beneficiary's
reasonable judgment, require quicker action, or except if any Event of Default
then remains uncured under the Loan Documents, Beneficiary will not undertake
any such work or other actions without first giving Grantor written notice of
Grantor's failure to comply and ten (10) days after such notice (or such longer
period of time as is reasonably necessary to cure such non-compliance if such
non-compliance is curable but cannot be cured within such ten (10) day period,
and Grantor promptly commences and diligently pursues the curing of such
non-compliance) to cure such non-compliance. All reasonable amounts paid or
incurred by Beneficiary in the exercise of any such rights shall be paid by
Grantor to Beneficiary within ten (10) days after notice to Grantor from
Beneficiary itemizing the amounts incurred to the effective date of such notice,
with interest thereon commencing ten (10) days after the effective date of such
notice at the default or post-maturity rate of interest provided for in the Loan
Documents. Until such amounts shall be paid by Grantor, they shall be added to
and become a part of the Indebtedness secured hereby.

The representations, warranties, covenants, indemnifications, and other
obligations of the Grantor contained in this Article 7 shall survive the
foreclosure of this Deed of Trust and shall further survive the repayment of the
Indebtedness, the termination hereof and the discharge of the Obligations under
this Deed of Trust and the other Loan Documents.


CONCERNING THE TRUSTEE



Certain Rights. With the approval of Beneficiary, Trustee shall have the right
to select, employ and consult with counsel. Trustee shall have the right to rely
on any instrument, document or signature authorizing or supporting any action
taken or proposed to be taken by it hereunder, believed by it in good faith to
be genuine. Trustee shall be entitled to reimbursement for actual, reasonable
expenses incurred by it in the performance of its duties. Grantor shall, from
time to time, pay the compensation due to Trustee hereunder and reimburse
Trustee for, and indemnify, defend and save Trustee harmless against, all
liability and reasonable expenses which may be incurred by it in the performance
of its duties, including those arising from the sole, joint, concurrent, or
comparative negligence of Trustee; however, Grantor shall not be liable under
such indemnification to the extent such liability or expenses result from
Trustee's gross negligence or willful misconduct hereunder. Grantor's
obligations under this Section 8.1 shall not be reduced or impaired by
principles of comparative or contributory negligence.



Retention of Money

. All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by law), and Trustee shall be under no liability for interest on any
moneys received by it hereunder.



Successor Trustees

. Trustee may resign by the giving of notice of such resignation in writing to
Beneficiary. If Trustee shall die, resign or become disqualified from acting in
the execution of this trust or shall fail or refuse to execute the same when
requested by Beneficiary so to do, or if, for any reason, with or without cause,
Beneficiary shall prefer to appoint a substitute trustee to act instead of the
aforenamed Trustee, Beneficiary shall have full power to appoint a substitute
trustee and, if preferred, several substitute trustees in succession who shall
succeed to all the estate, rights, powers and duties of the aforenamed Trustee.
Such appointment may be executed by any authorized officer or agent of
Beneficiary and such appointment shall be conclusively presumed to be executed
with authority and shall be valid and sufficient without proof of any action by
the Board of Directors or any superior officer of the Beneficiary.



Perfection of Appointment

. Should any deed, conveyance or instrument of any nature be required from
Grantor by any successor Trustee to more fully and certainly vest in and confirm
to such successor Trustee such estates, rights, powers and duties, then, upon
request by such Trustee, all such deeds, conveyances and instruments shall be
made, executed, acknowledged and delivered and shall be caused to be recorded
and/or filed by Grantor.



Trustee Liability

. TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT OR ACT DONE BY TRUSTEE
IN GOOD FAITH, OR BE OTHERWISE RESPONSIBLE OR ACCOUNTABLE UNDER ANY
CIRCUMSTANCES WHATSOEVER, NOTWITHSTANDING THE SOLE, CONCURRENT OR COMPARATIVE
NEGLIGENCE OF TRUSTEE. TRUSTEE SHALL NOT BE PERSONALLY LIABLE IN CASE OF ENTRY
BY IT, OR ANYONE ENTERING BY VIRTUE OF THE POWERS HEREIN GRANTED IT, UPON THE
MORTGAGED PROPERTY FOR DEBTS CONTRACTED OR LIABILITY OR DAMAGES INCURRED IN THE
MANAGEMENT OR OPERATION OF THE MORTGAGED PROPERTY. HOWEVER, THE AFOREMENTIONED
EXCULPATION FROM LIABILITY IN THIS SECTION 8.5 SHALL not apply to THE EXTENT OF
ANY ACT OR OMISSION OF THE TRUSTEE THAT IS A RESULT OF THe gross negligence or
willful misconduct of THE TRUSTEE. TRUSTEE SHALL HAVE THE RIGHT TO RELY ON ANY
INSTRUMENT, DOCUMENT OR SIGNATURE AUTHORIZING OR SUPPORTING ANY ACTION TAKEN OR
PROPOSED TO BE TAKEN BY IT HEREUNDER, BELIEVED BY IT IN GOOD FAITH TO BE
GENUINE. TRUSTEE SHALL BE ENTITLED TO REIMBURSEMENT FOR EXPENSES INCURRED BY IT
IN THE PERFORMANCE OF ITS DUTIES HEREUNDER (INCLUDING WITHOUT LIMITATION ANY
AMOUNTS PAYABLE TO ATTORNEYS, ACCOUNTANTS, ENGINEERS OR OTHERS SELECTED BY
TRUSTEE TO AID TRUSTEE IN THE PERFORMANCE OF ITS DUTIES HEREUNDER) AND TO
REASONABLE COMPENSATION FOR SUCH OF ITS SERVICES HEREUNDER AS SHALL BE RENDERED.
GRANTOR WILL, FROM TIME TO TIME, PAY THE COMPENSATION DUE TO TRUSTEE HEREUNDER
AND REIMBURSE TRUSTEE FOR, AND SAVE TRUSTEE HARMLESS AGAINST, ANY AND ALL
LIABILITY AND EXPENSES WHICH MAY BE INCURRED BY IT IN THE PERFORMANCE OF ITS
DUTIES. GRANTOR HEREBY ABSOLUTELY RATIFIES AND CONFIRMS ANY AND ALL ACTS THAT
THE TRUSTEE OR ANY SUCCESSOR OR SUBSTITUTE TRUSTEE MAY LAWFULLY DO BY VIRTUE OF
THIS DEED OF TRUST. THE FOREGOING OBLIGATION ON THE PART OF GRANTOR TO REIMBURSE
TRUSTEE FOR, AND SAVE TRUSTEE HARMLESS AGAINST, ANY AND ALL LIABILITY AND
EXPENSES WHICH MAY BE INCURRED BY IT IN THE PERFORMANCE OF ITS DUTIES SHALL
APPLY WITH RESPECT TO SUCH LIABILITIES AND EXPENSES THAT ARISE OUT OF IN WHOLE
OR IN PART THE NEGLIGENCE OF THE TRUSTEE. HOWEVER, SUCH OBLIGATION SHALL NOT
APPLY TO THE EXTENT THAT SUCH LIABILITIES OR EXPENSES ARISE OUT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE TRUSTEE.




MISCELLANEOUS



Notices. Any notice required or permitted to be given under this Deed of Trust
shall be in writing and either shall be mailed by certified mail, postage
prepaid, return receipt requested, or sent by overnight air courier service, or
personally delivered to a representative of the receiving party, or sent by
telecopy (provided an identical notice is also sent simultaneously by mail,
overnight courier, or personal delivery as otherwise provided in this Section
9.1). All such communications shall be mailed, sent or delivered, addressed to
the party for whom it is intended at its address set forth on the first page of
this Deed of Trust. Any communication so addressed and mailed shall be deemed to
be given on the earliest of  when actually delivered,  on the first Business Day
(as defined in the Credit Agreement) after deposit with an overnight air courier
service, or  on the third Business Day after deposit in the United States mail,
postage prepaid, in each case to the address of the intended addressee, and any
communication so delivered in person shall be deemed to be given when receipted
for by, or actually received by, Beneficiary or Grantor, as the case may be. If
given by telecopy, a notice shall be deemed given and received when the telecopy
is transmitted to the party's telecopy number specified in the Credit Agreement
and confirmation of complete receipt is received by the transmitting party
during normal business hours or on the next Business Day if not confirmed during
normal business hours, and an identical notice is also sent simultaneously by
mail, overnight courier, or personal delivery as otherwise provided in this
Section 9.1. Any party may designate a change of address by written notice to
the other by giving at least ten (10) days prior written notice of such change
of address.



Performance at Grantor's Expense

. The cost and expense of performing or complying with any and all of the
Obligations shall be borne solely by Grantor, and no portion of such cost and
expense shall be, in any way or to any extent, credited against the
Indebtedness.



Survival of Obligations. Each and all of the Obligations shall survive the
execution and delivery of the Loan Documents and the consummation of the Loan
called for therein and shall continue in full force and effect until the
Indebtedness shall have been paid in full (it being acknowledged that certain
Obligations shall survive the repayment of the Indebtedness as provided herein
and in the other Loan Documents).

Recording and Filing. Grantor will cause the Loan Documents and all amendments
and supplements thereto and substitutions therefor to be recorded, filed,
re-recorded and refiled in such manner and in such places as Trustee or
Beneficiary shall reasonably request, and will pay all such recording, filing,
re-recording and refiling taxes, fees and other charges.

Covenants Running with the Land

. All Obligations contained in this Deed of Trust are intended by Grantor,
Beneficiary and Trustee to be, and shall be construed as, covenants running with
the Mortgaged Property. As used herein, "Grantor" shall refer to the party named
in the first paragraph of this Deed of Trust and to any subsequent owner of all
or any portion of the Mortgaged Property (without in any way implying that
Beneficiary has or will consent to any such conveyance or transfer of the
Mortgaged Property).



Attorney-in-Fact

. Grantor hereby irrevocably appoints Beneficiary and its successors and
assigns, as its attorney in fact, which agency is coupled with an interest,  to
execute and/or record any notices of completion, cessation of labor, or any
other notices that Beneficiary deems appropriate to protect Beneficiary's
interest, if Grantor shall fail to do so within ten (10) days after written
request by Beneficiary,  upon the issuance of a deed pursuant to the foreclosure
of this Deed of Trust or the delivery of a deed in lieu of foreclosure, to
execute all instruments of assignment, conveyance or further assurance with
respect to the Leases, Rents, Personalty, Fixtures, Plans and Property
Agreements in favor of the grantee of any such deed and as may be necessary or
desirable for such purpose,  to prepare, execute and file or record financing
statements, continuation statements, applications for registration and like
papers necessary to create, perfect or preserve Beneficiary's security interests
and rights in or to any of the collateral, and  while any Event of Default
exists and is continuing, to perform any obligation of Grantor hereunder;
however:  Beneficiary shall not under any circumstances be obligated to perform
any obligation of Grantor;  any sums advanced by Beneficiary in such performance
shall be added to and included in the Indebtedness and shall bear interest at
the Default Rate;  Beneficiary as such attorney in fact shall only be
accountable for such funds as are actually received by Beneficiary; and
 Beneficiary shall not be liable to Grantor or any other person or entity for
any failure to take any action which it is empowered to take under this Section.



Beneficiary's Right to Perform the Obligations

. If Grantor shall fail, refuse or neglect to make any payment or perform any
act required by the Loan Documents, then at any time thereafter, and without
notice to or demand upon Grantor and without waiving or releasing any other
right, remedy or recourse Beneficiary may have because of same, Beneficiary may
(but shall not be obligated to) make such payment or perform such act for the
account of and at the expense of Grantor, and shall have the right to enter upon
or in the Land and Improvements for such purpose and to take all such action
thereon and with respect to the Mortgaged Property as Beneficiary may reasonably
deem necessary or appropriate. However, except in the case of an emergency or
other circumstances which, in Beneficiary's reasonable judgment, require prompt
action to avoid injury to persons or damage to the Mortgaged Property,
Beneficiary shall not make any such payment or perform any such act pursuant to
this Section 9.7 unless an Event of Default then exists. If Beneficiary shall
elect to pay any Imposition or other sums due with reference to the Mortgaged
Property, Beneficiary may do so in reliance on any bill, statement or assessment
procured from the appropriate Governmental Authority or other issuer thereof
without inquiring into the accuracy or validity thereof. Similarly, in making
any payments to protect the security intended to be created by the Loan
Documents, Beneficiary shall not be bound to inquire into the validity of any
apparent or threatened adverse title, lien, encumbrance, claim or charge before
making an advance for the purpose of preventing or removing the same. All sums
paid by Beneficiary pursuant to this Section 9.7 and all other sums expended by
Beneficiary to which it shall be entitled to be indemnified, and all reasonable
attorneys' fees and expenses incurred by Beneficiary in enforcing the provisions
of or otherwise preserving the Loan Documents or appearing in any suit or action
relating to the Loan Documents or the Mortgaged Property, together with interest
thereon at the default rate or post-maturity rate of interest provided for in
the Loan Documents from the date of such payment or expenditure, shall
constitute additions to the Indebtedness, shall be secured by the Loan Documents
and shall be paid by Grantor to Beneficiary upon demand. In addition,
Beneficiary shall be subrogated to all liens, equities and claims of any person
to whom any payments are made pursuant to this Section 9.7.



Successors and Assigns

. This Deed of Trust shall be binding upon and inure to the benefit of
Beneficiary and Grantor and their respective successors and assigns. Grantor
shall not, without the prior written consent of Beneficiary, assign any rights,
duties or obligations hereunder.



No Waiver

. Any failure by Trustee or Beneficiary to insist upon strict performance of any
of the terms, provisions or conditions of the Loan Documents shall not be deemed
to be a waiver of same, and Trustee or Beneficiary shall have the right at any
time to insist upon strict performance of all of such terms, provisions and
conditions.



Subrogation

: If any or all of the proceeds of the Indebtedness have been used to
extinguish, extend or renew any indebtedness heretofore existing against the
Mortgaged Property, then, to the extent of such funds so used, the Indebtedness
and this Deed of Trust shall be subrogated to all of the rights, claims, liens,
titles and interests (herein collectively called the "Prior Liens") heretofore
existing against the Mortgaged Property to secure the indebtedness so
extinguished, extended or renewed, regardless of whether same have been released
of record, and the Prior Liens, if any, are not waived but rather are continued
in full force and effect in favor of Beneficiary and are merged with the lien
and security interest created herein as cumulative security for the repayment of
the Indebtedness and the satisfaction of the Obligations.



Credit Agreement

. If any conflict or inconsistency exists between this Deed of Trust and the
Credit Agreement, the Credit Agreement shall govern.



Release or Reconveyance

. If all of the Indebtedness be paid as the same becomes due and payable and all
of the Obligations (including, without limitation, all of the covenants,
warranties, undertakings and agreements made in this Deed of Trust) are kept and
performed, then, and in that event only, all rights under this Deed of Trust
shall terminate (except to the extent expressly provided herein with respect to
indemnifications, representations and warranties and other rights that are to
continue following the release hereof) and the Mortgaged Property shall become
wholly clear of the liens, security interests, conveyances and assignments
evidenced hereby, and such liens and security interests shall be released by the
Beneficiary in due form at Grantor's cost.



Waiver of Stay, Moratorium and Similar Rights

. Grantor agrees, to the full extent that it may lawfully do so, that it will
not at any time insist upon or plead or in any way take advantage of any
appraisement, valuation, stay, marshalling of assets, extension, redemption or
moratorium law now or hereafter in force and effect so as to prevent or hinder
the enforcement of the provisions of this Deed of Trust or the indebtedness
secured hereby, or any agreement between Grantor and Beneficiary or any rights
or remedies of Beneficiary.



Obligations of Grantor, Joint and Several

. If more than one person or entity has executed this Deed of Trust as
"Grantor," the obligations of all such persons or entities hereunder shall be
joint and several.



Governing Law

. This Deed of Trust shall be governed by the laws of the State of Texas without
regard to conflicts of laws principles that would require the application of the
laws of another jurisdiction.



Headings

. The Article, Section and Subsection titles hereof are inserted for convenience
of reference only and shall in no way alter, modify or define, or be used in
construing, the text of such Articles, Sections or Subsections.



No Partnership

: Nothing contained in the Loan Documents is intended to, or shall be construed
as, creating to any extent and in any manner whatsoever, any partnership, joint
venture, or association between Grantor, Trustee and Beneficiary, or in any way
make Beneficiary or Trustee co-principals with Grantor with reference to the
Mortgaged Property, and any inferences to the contrary are hereby expressly
negated.



Gender. Each gender used herein shall include and apply to all genders,
including the neuter.

Agents. Any right, remedy, privilege, duty or action available to or to be
performed by Beneficiary under the Loan Documents may, if and to the extent
determined by Beneficiary, be exercised or performed by any agent, attorney,
correspondent or other representative of Beneficiary.

Subordination by Beneficiary. From time to time at Beneficiary's option, by
instrument executed by Beneficiary and recorded in the real property records
where this Deed of Trust has been recorded, Beneficiary may subordinate the lien
created by this Deed of Trust to any interest in the Mortgaged Property,
including, without limitation, any or all leases relating to any part or all of
the Mortgaged Property. Any such subordination shall be solely at Beneficiary's
option, and in no event shall Beneficiary be obligated to subordinate the lien
created by this Deed of Trust.

No Presumption Arising. Although the initial draft of the Loan Documents was
drafted by Beneficiary and its legal counsel, Grantor and Grantor's legal
counsel have had full opportunity to review, negotiate and approve the final
form of the Loan Documents. Accordingly, in the event of any ambiguity in the
construction or interpretation of any provision of this Deed of Trust, or the
Loan Documents, no presumption shall be indulged in favor of either party in the
resolution of such ambiguity.

Waiver of Deficiency Offset. To the maximum extent permitted by applicable law,
Grantor hereby waives any right to a determination of fair market value and to
an offset against any deficiency resulting from a foreclosure sale of the
Mortgaged Property (or any portion thereof) pursuant to Section 51.002 of the
Texas Property Code, or pursuant to a judicial foreclosure, including, without
limitation, any such rights that Grantor may otherwise have had under Section
51.003, Section 51.004 and/or Section 51.005 of the Property Code. Grantor
expressly recognizes that this section will constitute a waiver of the
above-cited provisions of the Property Code which would otherwise permit Grantor
and other persons against whom recovery of deficiencies is sought or guarantors
independently (even absent the initiation of deficiency proceedings against
them) to present competent evidence of the fair market value of the Mortgaged
Property as of the date of foreclosure and offset against any deficiency the
amount by which the foreclosure sale price is determined to be less than such
fair market value. Grantor further recognizes and agrees that this waiver will
create an irrebuttable presumption that the foreclosure sale price is equal to
the fair market value of the Mortgaged Property for purposes of calculating
deficiencies owed by Grantor, other borrowers on the Loan Documents, guarantors,
and others against whom recovery of a deficiency is sought. Alternatively, in
the event this waiver is determined by a court of competent jurisdiction to be
unenforceable, the following shall be the basis for the finder of fact's
determination of the fair market value of the Mortgaged Property as of the date
of the foreclosure sale in proceedings governed by Sections 51.003, 51.004, and
51.005 of the Property Code:

The Mortgaged Property shall be to valued "AS IS" and "WITH ALL FAULTS" and
there shall be no assumption of restoration of or refurbishment of improvements,
if any, after the date of the foreclosure;

There shall be an assumption of a prompt resale of the Mortgaged Property for an
all cash sales price by the purchaser at the foreclosure sale (but no later than
twelve (12) months following the foreclosure sale) so that no extensive holding
period should be factored into the determination of "fair market value" of the
Mortgaged Property;

An offset to the fair market value of the Mortgaged Property as determined
hereunder shall be made by deducting from such value the reasonable estimated
closing costs relating to the sale of the Mortgaged Property, including but not
limited to brokerage commissions, title policy expenses, tax prorations, escrow
fees, and other common charges which are incurred by a seller of property;

The gross fair market value of the Mortgaged Property shall be further
discounted to account for any estimated holding costs associated with
maintaining the Mortgaged Property pending sale, including, without limitation,
utilities expenses, property management fees, taxes and assessments, and other
maintenance expenses;

Any expert opinion testimony given or considered in connection with a
determination of the fair market value of the Mortgaged Property must be given
by persons having at least five years experience in appraising property similar
to the Mortgaged Property and who have conducted and prepared a complete written
appraisal of the Mortgaged Property taking into consideration the factors set
forth above; and

After consideration of the factors required by law and those required above, and
if not already taken into consideration, an additional discount factor shall be
calculated based upon the estimated time it would take to effectuate such sale
of the Mortgaged Property so that if appropriate, "fair market value" as so
determined is discounted to be as of the date of the foreclosure sale of the
Mortgaged Property.

Entire Agreement and Modification

. There are no oral agreements between the parties. The Loan Documents contain
the entire agreements between the parties relating to the subject matter hereof
and thereof and all prior agreements relative thereto which are not contained
herein or therein are terminated. The Loan Documents may not be amended,
revised, waived, discharged, released or terminated orally but only by a written
instrument or instruments executed by the party against which enforcement of the
amendment, revision, waiver, discharge, release or termination is asserted. Any
alleged amendment, revision, waiver, discharge, release or termination which is
not so documented shall not be effective as to any party. To the extent that
Beneficiary is a "financial institution" as defined in Section 26.02 of the
Texas Business & Commerce Code, the following shall apply: THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



Time is of the Essence

. Time is of the essence in this Deed of Trust and in the other Loan Documents.



Counterparts. This Deed of Trust may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
but one instrument (and original signature pages and notary pages from each
counterpart may be assembled into one original document to be recorded).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

EXECUTED as of the date first above written.



WESTWAY TERMINAL COMPANY LLC

, a Delaware limited liability company





 

By: __/s/ Thomas A. Masilla, Jr.____

Name: Thomas A. Masilla, Jr.

Title: Chief Financial Officer



STATE OF LOUISIANA S
S
PARISH OF ORLEANS S

This instrument was acknowledged before me on February __10__, 2010, by THOMAS
A. MASILLA, JR., Chief Financial Officer of WESTWAY TERMINAL COMPANY LLC, a
Delaware limited liability company, on behalf of said limited liability company.



__/s/ James E.A. Slaton_________

Notary Public, State of Louisiana



James E.A. Slaton

State of Louisiana - Bar No. 27880

My commission is issued for life



 

 

 



LEGAL DESCRIPTION OF THE LAND



HOUSTON 1



 

Parcel 1

A 7.572 acre tract, more or less, out of the Callahan & Vince Survey, Abstract
No. 9, Harris County, Texas, and being more particularly described by metes and
bounds as follows:

BEGIN

all of that certain tract in Harris County, Texas, and being in the CALLAHAN AND
VINCE SURVEY, ABSTRACT NO. 9, and being a part of the 10.0 acre tract as
described in the deed conveyed to ELCO International, Inc., deed dated September
12, 1988, and recorded in Film No. ###-##-#### of the Official Public Records of
Real Property of Harris County, Texas, and the tract herein being more
particularly described as follows, to-wit:



COMMENCING

at the southeast corner of the right-of-way of TEXAS STATE HIGHWAY LOOP 610
EAST, also known as CONCRETE STREET, conveyed by Continental Grain Company, deed
dated January 4, 1968, and recorded in Volume 7089, Page 580, of the Deed
Records of Harris County, Texas, and being at the intersection of said Loop 610,
with the northerly right-of-way line of BECKER AVENUE, also being the southwest
corner of Lot No. 16, Block No. 111, of MANCHESTER ADDITION, plat recorded in
Volume 6, page 26, of the Map Records of Harris County, Texas, and being the
southwest corner of a 3.5457 acre tract that was previously conveyed, found no
evidence of the one-half inch iron pin, a three-fourths inch iron pin set for
corner, from which:



A flush type concrete highway right-of-way monument with a brass top bears North
18 deg. 22 min. 34 sec. West, 1.08 feet;

THENCE

North 00 deg. 42 min. 00 sec. West, along and with the east right-of-way line of
the said LOOP 610 East, same being the west line of the said Lot No. 16, Block
No. 111, same being the west line of the said 3.5457 acre tract, at 100.00 feet
to the northwest corner of the said Lot No. 16, Block No. 111, and being the
most westerly northwest corner of the said 3.5457 acre tract, also being in the
south line of the 10.0 acre tract as described in the deed conveyed to
Continental Grain Company by Arrow Mills, Incorporation, deed dated May 29,
1953, and recorded in Volume 2811, Page 258, in the Deed Records of Harris
County, Texas, and being the POINT OF BEGINNING of the tract herein described, a
point for corner, from which:



A northwesterly corner of a concrete cinder block wall - approximately eight
feet high bears South 85 deg. 29 min. East 1.75 feet;

THENCE

Continuing North 00 deg. 42 min. 00 sec. West, along the east right-of-way line
of the said Loop 610 East, at 160.53 feet pass the southern right-of-way line of
a 20 foot wide rights-of-way easement of a railroad spur track, as described as
"Tract One", in the instrument conveyed to the said State of Texas, for Loop
610, at 190.24 feet pass the northern right-of-way line of the said 20 foot wide
rights-of-way, at 266.32 feet pass the southern right-of-way line of another
railroad spur track, as described a "Tract Two", in the instrument conveyed to
the said State of Texas, and at 296.63 feet pass the northern right-of-way line
of the said railroad spur track, and at a total distance of 337.70 feet to the
northwest corner of the tract herein described, said corner being in the
northern line of said 10.0 acre tract, an iron railroad spike found for corner
in the asphaltic pavement, from which,



a metal chainlink fence corner post, eight feet high, bears South 04 deg. 47
min. 53 sec. East, 15.05 feet,

A metal chainlink fence corner post, eight feet high, bears North 74 deg. 23
min. 41 sec. East, 37.11 feet

The northwest corner of the said 10.0 acre tract bears South 71 deg. 28 min. 59
sec. West, 128.08 feet

THENCE

North 71 deg. 28 min. 59 sec. East, along and with the north line of said 10.0
acre tract, 1227.97 feet to the northeast corner of said 10.0 acre tract, a
point for corner, from which:



A metal chainlink fence corner post, eight feet high, bears North 09 deg. 27
min. 13 sec. West, 2.92 feet,

The center of a twenty-four inch diameter concrete foundation for a pipe rack,
bears South 18 deg. 00 min. 41 sec. West, 4.12 feet;

THENCE

South 00 deg. 42 min. 00 sec. East along and with the east line of the said 10.0
acre tract, 154.65 feet to the most northerly northeast corner of said 3.5457
acre tract as described in the deed conveyed to Westway Trading Corporation by
ELCO International, Incorporation, deed dated October 26, 1994, and recorded in
Film No. ###-##-####, in the Official Public Records of Real Property of Harris
County, Texas, a one-half inch iron pin found for corner, from which:



The northeasterly corner of a concrete cinder block wall - approximately eight
feet high bears, South 69 deg. 27 min. West, 9.30 feet,

The center a twenty-four inch diameter concrete foundation for a pipe rack,
bears North 01 deg. 56 min. 03 sec. West, 7.06 feet,

The center a twenty-four inch diameter concrete foundation for a pipe rack,
bears South 00 deg. 13 min. 50 sec. East, 4.94 feet;

THENCE

South 71 deg. 29 min. 03 sec. West, along and with the most northerly north line
of said 3.5457 acre tract, and along the concrete cinder block wall, 133.12 feet
to the most northerly northwest corner of the said 3.5457 acre tract, a point
for corner, from which:



A corner of the said concrete cinder block wall - approximately eight feet high
bears South 36 deg. 46 min. 19 sec. East, 0.92 feet,

A one-half inch iron rod - 0.72 feet high and bent, bears South 09 deg. 06 min.
31 sec. East, 1.06 feet;

THENCE

South 00 deg. 42 min. 00 sec. East, along and with the most northerly west line
of said 3.5457 acre tract, and along the concrete cinder block wall, 135.25 feet
to an enter corner of the said 3.5457 acre tract, point for corner, from which:



A corner of the said concrete cinder block wall - approximately eight feet high
bears North 85 deg. 43 min. 21 sec. East, 2.96 feet,

THENCE

South 71 deg. 29 min. 03 sec. West, along and with a northerly north line of
said 3.5457 acre tract, and along the concrete cinder block wall, 896.78 feet to
a corner of the said 3.5457 acre tract, a point for corner, from which:



A corner of the said concrete cinder block wall - approximately eight feet high
bears South 63 deg. 09 min. 43 sec. East, 2.80 feet,

THENCE

South 31 deg. 50 min. 22 sec. West, along and with a northerly line of said
3.5457 acre tract and along the concrete cinder block wall, 71.20 feet to the
northeast corner of Lot No. 11, same being the northwest corner of Lot No. 10,
Block No. 111 of the said Manchester Addition, and being in the northerly line
of the said 3.5457 acre tract, also being in the southerly line of the said 10.0
acre tract, a point for corner, from which:



A corner of the said concrete cinder block wall - approximately eight feet high
bears South 42 deg. 25 min. 35 sec. East, 2.35 feet,

THENCE

South 71 deg. 29 min. 00 sec. West, along and with a northerly line of said
3.5457 acre tract, same being the northerly line of the said Lot No. 11, and
continuing with the northerly line of Lots 12, 13, 14, 15 and 16, all in the
said Block No. 111, and along the concrete cinder block wall, 157.56 feet to the
POINT OF BEGINNING of the tract herein described, and



CONTAINING

: 7.572 acres of land more or less.





Parcel 2

Lot Seven (7) and Eight (8), in Block One hundred twelve (112) of Manchester
Addition, an addition in Harris County, Texas, according to the map or plat
thereof recorded in Volume 6, Page 26 of the Map Records of Harris county,
Texas.



Parcel 3

BEING

a part of that certain tract, lot or parcel of land situated in HARRIS COUNTY,
TEXAS, and being a part of the CALLAHAN AND VINCE SURVEY ABSTRACT NO. 9, and
being a part of the 10.7755 acre tract of land (comprised of *1. a 10.00 acre
tract as described in the deed recorded in Volume 2811, Page 258, of the Deed
Records of Harris County, Texas, *2. Part of 93rd Street as described in the
deed recorded in Volume 2995, Page 289, of the Deed Records of Harris County,
Texas, *3. Lot No's. 5, 6, 7, - 14, 15 and 16, Block No. 111, and Lot No's. 1,
2, 3, 4, 5, 6, - 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23 and, 24 in
Block No. 112, and Lot No's., the west 10 fee of Lot 22, all of Lot No's. 23 and
24, Block No. 113, all of the MANCHESTER ADDITION as shown on the plat recorded
in Volume 6, Page 26, of the Map Records of Harris County, Texas,) as described
in the deed conveyed to ELCO INTERNATIONAL INC. by EL CAMPO RICE MILLING
COMPANY, deed dated September 9, 1988, deed recorded in Film Code L-843196, of
the Real Property Records of Harris County, Texas, and all of the two lots, Lot
No's. 9 and 10, Block No. 112, of the said Manchester Addition, said lots being
conveyed to Elco International, Inc., by Walton Chemicals Company, inc., deed
dated October 10, 1989, and deed recorded in Film Code M-366583, No.
158-77-0677, of the Real Property Records of Harris County, Texas, and all of
the four lots, Lot No's 8, 9, 10 and 11, Block No. 111, in the said Manchester
addition, as described in the deed conveyed to Elco International, Inc., by
Roger Thomas Gage, Sr., deed dated August 28, 1989, deed recorded in Film Code
M-296844, of the Real Property Records of Harris County, Texas, and being more
particularly described as follows, to wit:



BEGINNING

at the intersection of the East right-of-way line of LOOP 610 EAST (THE FEEDER
ROAD NAMED CONCRETE STREET) Right-of-way deed recorded in Volume 7089, page 580
of the Deed Records of Harris County, with the northerly right-of-way line of
BECKER AVENUE, also being the southwest corner of Lot No. 16, Block No. 111 of
the said MANCHESTER ADDITION, a point for corner, from which a flush type
Highway concrete right-of-way monument with a brass top bears North 18 deg. 22
min. 34 sec. West 1.08 feet;



THENCE

North 00 deg. 42 min. 00 sec. West, along and with the east right-of-way line of
the said Loop 610 East, same being the west line of said Lot 16, Block No. 111,
at 100.00 feet, to the northwest corner of said Lot 16 Block 111, said corner
being the southwest corner of the 10.0 acre tract as described in the deed
recorded in Volume 7665, Page 402, a point or corner;



THENCE

North 71 deg. 29 min. 00 sec. East along and with the north line of the said
Block 111, same being the south line of the said 10.0 acre tract, 157.56 feet,
to the northeast corner of Lot No. 11 same being the northwest corner of Lot No.
10, Block No. 111 a point for corner;



THENCE

North 31 deg. 50 min. 22 sec. West, 71.20 feet, a point for corner;



THENCE

North 71 deg. 29 min. 03 sec. East 896.78 feet a point for corner;



THENCE

North 00 deg. 42 min. 00 sec. West 135.22 feet, a point for corner;



THENCE

North 71 deg. 27 min. 29 sec East, 133.12 feet, to the east line of the said
10.0 acre tract same being in a metal chainlink fence, a one-half inch iron pin
found for corner;



THENCE

South 00 deg. 42 min. 00 sec. East, along and with the east line of the said
10.0 acre tract also being along a metal chainlink fence, at 135.25 feet, pass a
one-half inch iron pin found for corner, at 184.88 feet, to the north line of
Lot No. 22 Block No. 113, a point for corner;



THENCE

North 89 deg. 18 min. 00 sec. East, along and with the north line of the said
Lot No. 22, Block No. 113 at 1.41 feet to the division line of said Lot No. 22
(10 feet on the east and 15 feet on the west side of this corner, a point for
corner;



THENCE

South 00 deg. 42 min. 00 sec. East, along and with the division line of said Lot
No. 22, Block No. 113, at 100.00 feet to the north right-of-way line of EAST
AVENUE "S" (55 foot wide right-of-way), a point for corner;



THENCE

South 89 deg. 17 min. 15 sec. West along and with the north right-of-way line of
the said East Avenue "S" at 60.00 feet pass the southwest corner of Block No.
113, same being the intersection of the north right-of-way line of the said East
Avenue "S" with the east right-of-way line 93rd STREET, as described in the deed
recorded in Volume 2955, Page 289, of the Deed Records of Harris County and
continuing with the westerly projection of the north right-of-way line of the
said East Avenue "S", at 114.98 feet to the west right-of-way line of 93rd
Street, a three-fourths inch iron pipe found for corner;



THENCE

South 00 deg. 51 min. 01 sec. East along and with the west right-of-way line of
the said 93rd Street, 34.73 feet to the intersection of the west right-of-way
line of the said 93rd Street with the northerly right-of-way line of BECKER
AVENUE, same being the southeast corner of Block No. 112, a three-fourths inch
iron pipe found for corner;



THENCE

South 71 deg. 33 min. 20 sec. West along and with the north right-of-way line of
the said Becker Avenue, same being the South line of the said Block No. 112, at
157.56 feet to the southwest corner of Lot 6, Block No. 112, same being the
southeast corner of Lot 7, Block No. 112, a three-fourths inch iron pipe found
for corner;



THENCE

North 00 deg. 46 min. 45 sec. West along and with the line between Lots 6 and 7,
Block No. 112, at 99.96 feet to the northwest corner of the said Lot 6, Block
No. 112, same being the northeast corner of the said Lot 7, Block No. 112, also
being in the south line of the said 10.0 acre tract, a three-fourths inch iron
pipe found for corner;



THENCE

South 71 deg. 29 min. 43 sec. West, along and with the north line of the said
Block No. 112, same being the south line of the said 10.0 acre tract, 52.37 feet
to the northwest corner of Lot 8, Block No. 112, same being the northeast corner
of Lot 9, Block No. 112, a point for corner;



THENCE

South 00 deg. 42 mi. 00 sec. East along and with the line between Lots 8 and 9,
Block No. 112, at 100.01 feet to the north right-of-way line of the said Becker
Avenue, a point for corner;



THENCE

South 71 deg. 29 min. 00 sec. West along and with the north right-of-way line of
the said Becker Avenue, same being the south line of the said Block No. 112, at
420.15 feet to the southwest corner of Lot 24, Block No. 112, same being at the
intersection of the north right-of-way line of the said Becker Avenue with the
east right-of-way line of 92nd Street, a point for corner;



THENCE

North 00 deg. 42 min. 08 sec. West along and with the east right-of-way line of
the said 92nd Street, same being the west line of Lot 24, Block No. 112, at
100.00 feet to the northwest corner of the said Lot 24, Block 112, same being in
the South line of the said 10.0 acre tract, a point for corner;



THENCE

South 71 deg. 29 min. 45 sec. West, along and with the north line of said 93rd
Street and the south line of the said 10.0 acre tract, at 57.77 feet pass the
northwest corner of the said 93rd Street, same being the northeast corner of Lot
1, Block No. 111, at 163.13 feet to the northwest corner of Lot 4, Block No.
111, same being the northeast corner of Lot 5, Block No. 111, a three-fourths
inch iron pipe found for corner;



THENCE

South 00 deg. 42 min. 08 sec. East along and with the line between Lots 4 and 5,
Block No. 111, at 99.82 feet to the southwest corner of the said Lot 4, Block
No. 111, same being the southeast corner of the said Lot 5, Block No. 111, said
corner being in the north right-of-way line of the said Becker Avenue, a
three-fourths inch iron pipe found for corner;



THENCE

South 71 deg. 26 min. 44 sec. West along and with the north right-of-way line of
the said Becker Avenue, 183.72 feet to the southwest corner of Lot No. 11, Block
No. 111, same being the southeast corner of Lot No. 12, Block No. 111 a point
for corner;



THENCE

North 00 deg. 42 min. 08 sec. West along and with the west line of the said Lot
No. 11, Block No. 111 same being the east line of the said Lot No. 12, Block No.
111, at 100.00 feet to the northwest corner of the said Lot No. 11, Block No.
111, same being the northeast corner of the said Lot No. 12, Block No. 111, said
corner being in the south line of the said 10.0 acre tract, a point for corner;



THENCE

South 71 deg. 29 min. 00 sec. West along and with the north line of the said
Block No. 111, same being the south line of the said 10.0 acre tract, 52.52 feet
to the northwest corner of Lot No. 13, Block No. 111, same being the northeast
corner of Lot No. 14, Block No. 111, a point for corner;



THENCE

South 00 deg. 42 min. 00 sec. East along and with the west line of the said Lot
No. 13, Block No. 111, same being the northeast corner of the said Lot No. 14,
Block No. 111, at 100.00 feet to the southwest corner of the said Lot No. 13,
Block No. 111, same being the southeast corner of the said Lot No. 14, Block No.
111, said corner being in the north right-of-way line of the said Becker Avenue,
a three-fourths inch iron pipe with a metal cap found for corner;



THENCE

South 71 deg. 26 min. 44 sec. West along and with the south line of the said
Block No. 111, same being the north right-of-way line of the said Becker Avenue,
78.80 feet to the POINT OF BEGINNING and



CONTAINING

: 3.5457 acres of land more or less.





Parcel 4

Lots One (1), Two (2), Three (3) and Four (4), in Block Ninety-Two (92), of
MANCHESTER SUBDIVISION, an addition in Harris County, Texas, according to the
map or plat thereof recorded in Volume 6, Page 26 of the Map Records of Harris
County, Texas.



Parcel 5

Lots Twenty-One (21), Twenty-Two (22), Twenty-Three (23) and Twenty-Four (24),
in Block One Hundred Three (103), of Manchester Subdivision, a subdivision in
Harris County, Texas, according to the map or plat of said subdivision, recorded
in Vol. 6, Page 26, of the Map Records of Harris County, Texas, to which map or
the record thereof reference is here made for further description, together with
all improvements thereon.



Parcel 6

Lots Twenty-Seven (27), and Twenty-Eight (28), in Block One Hundred Three (103),
of Manchester Subdivision, a subdivision in Harris County, Texas, according to
the map or plat of said subdivision, recorded in Vol. 6, Page 26, of the Map
Records of Harris County, Texas, to which map or the record thereof reference is
here made for further description, together with all improvements thereon.



Parcel 7

Lots Twenty-Nine (29), Thirty (30), Thirty-One (31), and Thirty-Two (32), in
Block One Hundred Three (103), of Manchester Subdivision, a subdivision in
Harris County, Texas, according to the map or plat of said subdivision, recorded
in Vol. 6, Page 26, of the Map Records of Harris County, Texas, to which map or
the record thereof reference is here made for further description, together with
all improvements thereon.



Parcel 8

Lots One (1), Two (2), Three (3) and Four (4), in Block One Hundred Eleven (111)
of Manchester Subdivision, an addition in Harris County, Texas, according to the
map or plat thereof recorded in Volume 6, Page 26 of the Map Records of Harris
County, Texas.



Parcel 9

Lots 1 through 12, both inclusive, Lots 20 and 21, and the most easterly 15-feet
of Lot 22, all in Block 113 of Manchester Addition, Harris County, Texas,
according to the map or plat thereof recorded in Volume 6, Page 26 of the Map
Records of Harris County, Texas; and



Parcel 10

Lots 5 through 14, both inclusive, Lots 33 through 48, both inclusive, and Lots
17, 18, 25, and 26, all in Block 103 of Manchester Addition, Harris County,
Texas, according to the map or plat thereof recorded in Volume 6, Page 26 of the
Map Records of Harris County, Texas;



Parcel 11

Lots Forty-Five (45), Forty-Six (46), Forty-Seven (47) and Forty-Eight (48), in
Block Ninety-Two (92), of MANCHESTER SUBDIVISION, an addition in Harris County,
Texas, according to the map or plat thereof recorded in Volume 6, Page 26 of the
Map Records of Harris County, Texas.



Parcel 12

Lots Fifteen (15) and Sixteen (16), in Block One Hundred Three (103), of
MANCHESTER SUBDIVISION, an addition in Harris County, Texas, according to the
map or plat thereof recorded in Volume 6, Page 26 of the Map Records of Harris
County, Texas.



HOUSTON 2



 

Parcel 13

Lots One (1), Two (2), Three (3), Four (4), Five (5), Six (6), Seven (7) and
Eight (8), in Block Eight (8), of PORT HOUSTON, an addition in Harris County,
Texas, according to the map or plat thereof recorded in Volume 2, Page 45 of the
Map Records of Harris County, Texas.



Parcel 14

Lot Eight (8), in Block One (1), of PORT HOUSTON, an addition in Harris County,
Texas, according to the map or plat thereof recorded in Volume 2, Page 45 of the
Map Records of Harris County, Texas.



Parcel 15

TRACT ONE: Lots 1 thru 4, both inclusive, in Block 156, MAGNOLIA PARK, an
Addition in Harris County, Texas, according to the map or plat thereof recorded
in Volume 4, Pages 69-73, of the Map Records of Harris County, Texas; SAVE AND
EXCEPT that tract conveyed to Harris County Ship Channel Navigation District, in
deed dated September 12, 1923 and recorded in Volume 559, Page 11 of the Deed
Records of Harris County, Texas; and SAVE AND EXCEPT that tract conveyed to City
of Houston in deed dated July 16, 1916, and recorded in Volume 363, Page 167, of
the Deed Records of Harris County, Texas.

TRACT TWO: Lots 5 and 6, in Block 156, of MAGNOLIA PARK, an Addition in Harris
County, Texas, according to the map or plat thereof recorded in Volume 4, Pages
69-73, of the Map Records of Harris County, Texas; SAVE AND EXCEPT that tract
conveyed to the City of Houston in deed dated July 15, 1915, and recorded in
Volume 344, Page 632, of the Deed Records of Harris County, Texas.

TRACT THREE: Lots Nine (9) through Twenty-four (24), both inclusive in Block
Eight (8) Port of Houston, S.S.B.B. a subdivision in Harris County, Texas
according to the map or plat thereof recorded in Volume 2, Page 45 of the Map
Records of Harris County, Texas AND Lots Eight (8) through Fifteen (15), both
inclusive, in Block One Hundred Fifty-six (156) of Magnolia Park a subdivision
in Harris County, Texas according to the map or plat thereof recorded in Volume
4, Page 69 of the Map Records of Harris County, Texas SAVE & EXCEPT that portion
of Lots Eight (8), Nine (9) and Ten (10) in Block One Hundred Fifty-six (156)
conveyed to the City of Houston in Deed Recorded in Volume 344, Page 175 of the
Deed Records of Harris County, Texas.

TRACT FOUR: Lot Seventeen (17) in Block One Hundred Fifty-six (156) of Magnolia
Park a subdivision in Harris County, Texas according to the map or plat thereof
recorded in Volume 4, Page 69 of the Map Records of Harris County, Texas.

TRACT FIVE: Lots numbered One (1) to Fifteen (15), both inclusive, in Block
Seventeen (17), of Port Houston Addition to the City of Houston, on the South
Side of Buffalo Bayou in Harris County, Texas, according to the map or plat of
Port Houston recorded in Volume 2, Page 45, of the Map Records of said county.



 